 

Exhibit 10.1

 

AGREEMENT WITH LANDLORD OF NEW OFFICE SPACE

 

Article TABLE OF CONTENTS Page     1.COMMENCEMENT DATE; PURPOSE; ETC. 1 2.RENT 2
3.ELECTRICITY 8 4.ASSIGNMENT AND SUBLETTING 13 5.DEFAULT 14 6.RE-LETTING; ETC.
15 7.LANDLORD MAY CURE DEFAULTS 17 8.ALTERATIONS 17 9.LIENS 19 10. REPAIRS 19
11.DESTRUCTION 19 12.END OF TERM 20 13.SUBORDINATION AND ESTOPPEL; ETC. 20
14.CONDEMNATION 22 15.REQUIREMENTS OF LAW 23 16.CERTIFICATE OF OCCUPANCY 24
17.POSSESSION 24 18.QUIET ENJOYMENT 25 19.RIGHT OF ENTRY 25 20.VAULT SPACE 25
21.INDEMNITY 25 22.LANDLORD’S LIABILITY 26 23.CONDITION OF PREMISES 27
24.SERVICES 27 25.JURY WAIVER; DAMAGES 28 26.NO WAIVER; CONSTRUCTIVE EVICTION;
SURVIVAL OF OBLIGATIONS; ETC. 29 27.OCCUPANCY AND USE BY TENANT; SIGNAGE 29
28.NOTICES 31 29.WATER 32 30.SPRINKLER SYSTEM 32 31.HEAT; AIR CONDITIONING; ETC.
32 32.SECURITY DEPOSIT 33 33.RENT CONTROL 34 34.SHORING 34 35.EFFECT OF
CONVEYANCE; ETC. 34 36.RIGHTS OF SUCCESSORS AND ASSIGNS; PARTIAL INVALIDITY 34
37.CAPTIONS 35 38.LEASE SUBMISSION 35 39.ELEVATORS AND LOADING 35 40.BROKERAGE
35 41.ARBITRATION 35 42.INSURANCE 36 43.CHANGE OF LOCATION 37 44.LATE CHARGES 38
45.ENVIRONMENTAL COMPLIANCE 38 46.LEASE FULLY NEGOTIATED 39 47.SMOKING
RESTRICTIONS 39 48.ANTI-TERRORISM REQUIREMENTS 40 49.CONDOMINIUM PROVISIONS 40
50.ADDITIONAL DEFINITIONS 41 51.USE OF BUILDING NAME AND IMAGE 42 52.APPLICABLE
LAW 42 53.COUNTERPARTS 42 EXHIBIT A - Diagram of Demised Premises   EXHIBIT B -
Cleaning Schedule   EXHIBIT C - Entrance Door and Entrance Door Signage
Specifications   EXHIBIT D - Letter of Credit   SCHEDULE A - Rules and
Regulation  

 

 

 

 

AGREEMENT OF LEASE

 

EMPIRE STATE BUILDING COMPANY L.L.C., Landlord

 

and

 

HELIOS AND MATHESON INFORMATION TECHNOLOGY INC., Tenant

 

Premises: Empire State Building – Room 7520     350 Fifth Avenue     New York,
New York 10118         Date: As of January 10, 2012  

 

 

 

 

LEASE made as of this 10th day of January, 2012, between EMPIRE STATE BUILDING
COMPANY L.L.C., a New York limited liability company, with an address at 350
Fifth Avenue, New York, New York 10118, hereinafter referred to as “Landlord”
and HELIOS AND MATHESON INFORMATION TECHNOLOGY INC., a Delaware corporation with
an address at 200 Park Avenue South, New York, New York 10003, hereinafter
referred to as “Tenant”.

 

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord those
certain premises designated as Room 7520, on the 75th floor, more particularly
depicted on Exhibit A (which is not necessarily to scale) annexed hereto and
made part hereof (said premises are hereinafter referred to as the “demised
premises” or the “premises”), in the building known as the Empire State
Building, located at 350 Fifth Avenue, New York, New York 10118 (the “building”
or “Building”), in the County, City and State of New York, for a term of years
for a term of years, to commence on the Commencement Date (as hereinafter
defined in Article 1A), and to expire on the last day of the third month of the
sixth Lease Year (as hereinafter defined in Article 1C), unless such term shall
sooner end as herein provided, both dates inclusive, upon the terms and
conditions hereinafter provided. For all purposes under this lease, the rentable
square foot area of the demised premises shall be deemed to be 3,020 rentable
square feet irrespective of any disparity between (i) such figure and any actual
measurement of such area, or (ii) the usable area thereof.

 

Landlord and Tenant covenant and agree:

 

1.           COMMENCEMENT DATE; PURPOSE; ETC.

 

A.           The term of this lease shall commence on the date (the
“Commencement Date”) that this lease is executed and delivered by Landlord and
Tenant, it being understood and agreed, however, that in no event shall the
Commencement Date occur prior to January 15, 2012.

 

B.           Landlord shall, in accordance with the foregoing, fix the
Commencement Date and notify Tenant of the date so fixed. When the Commencement
Date has so been determined, the parties hereto shall, within thirty (30) days
thereafter, at Landlord's request, execute a written agreement confirming such
date as the Commencement Date. Any failure of the parties to execute such
written agreement shall not affect the validity of the Commencement Date as
fixed and determined by Landlord, as aforesaid.

 

C.           The term “Lease Year” when used in this lease shall mean the twelve
(12) months commencing on the Commencement Date (or if the Commencement Date is
not the first day of a month, the first day of the month following the month in
which occurs the Commencement Date) and each subsequent period of twelve (12)
months. The first Lease Year shall include the period, if any, from the
Commencement Date to the end of the month in which the Commencement Date occurs.

 

D.           Tenant shall use and occupy the demised premises solely as general
and executive offices relating for the conduct of Tenant's business, and for no
other purpose, such covenant being of the essence of this lease. Notwithstanding
anything contained herein to the contrary, a breach of such covenant shall be
deemed a material and substantial default by Tenant under this lease, for which
Landlord shall have all remedies available to it under this lease and under the
law, including, without limitation, the right to enforce such covenant by
injunctive or other appropriate equitable relief. Without limiting the
generality of the foregoing, it is expressly understood that no portion of the
demised premises shall be used as, by or for (a) retail operations of any retail
or branch bank, trust company, savings bank, industrial bank, savings and loan
association, credit union or personal loan association or other form of entity,
or (b) a public stenographer or typist, (c) a barber shop, beauty shop or beauty
parlor, (d) a telephone or telegraph agency, (e) a telephone, court reporting,
stenographic or secretarial service, (f) a messenger service, (g) a travel or
tourist agency, (h) an employment agency, (i) a restaurant or bar, (j) a
commercial document reproduction or offset printing service, (k) a public
vending machines operation, (l) a retail, wholesale or discount shop for sale of
books, magazines, audio or video tapes, CD ROM, DVD ROM or other devices for the
recording or transmitting of audio or visual signals, images, music or speech,
electronic equipment and accessories or any other merchandise, (m) a retail
service shop, (n) a labor union, (o) a school or classroom, (p) a governmental
or quasi-governmental bureau, department or agency, including an autonomous
governmental corporation, embassy or consular office of any country or other
quasi-autonomous or sovereign organization, whether or not subject to the
Foreign Sovereign Immunities Act of 1976, as from time to time amended, or any
successor statute, (q) an advertising agency, (r) a firm whose principal
business is real estate brokerage, (s) a company engaged in the business of
renting office or desk space, (t) any person, organization, association,
corporation, company, partnership entity or other agency immune from service or
suit in the courts of the State of New York or the assets of which may be exempt
from execution by Landlord in any action for damages, (u) a factory of any kind,
(v) any use to which increase security costs or insurance premiums payable by
Landlord may be attributed, (w) a payroll office or check cashing operation, (x)
a clinic or (y) any illegal purpose. Tenant shall not affix any sign to any
window or exterior surface of the demised premises nor install or place any sign
within the demised premises that may be seen from the outside.

 

1

 

 

E.           Neither the demised premises, nor the halls, corridors, stairways,
elevators or any other portion of the building shall be used by Tenant or
Tenant’s servants, employees, licensees, invitees or visitors in connection with
the aforesaid permitted use or otherwise so as to cause any congestion of the
public portions of the building or the sidewalks or roadways adjoining the
building whether by trucking or by the congregating or loitering thereon of
Tenant and/or the servants, employees, licensees, invitees or visitors of
Tenant.

 

2.           RENT

 

Tenant agrees to pay as rent herein provided at the office of Landlord or such
other place as Landlord may designate, payable in United States legal tender by
good and sufficient check drawn on a bank having a branch in the Borough of
Manhattan, City of New York, and without any notice (except as specifically set
forth herein), set off or deduction whatsoever, each of the types of rent set
forth in this Article 2.

 

Any sum other than fixed annual rent and use and occupancy charges following any
holdover payable hereunder shall be deemed additional rent and due within ten
(10) days after demand or, if Landlord is not obligated to make a demand
therefor, on the first day of each month following notice of each amount due,
unless otherwise specifically provided. Landlord shall have the same rights and
remedies provided herein or by law with respect to Tenant’s non-payment of
additional rent as it has with respect to Tenant’s non-payment of fixed annual
rent. Tenant warrants that the obligation to pay rent hereunder, whether any
such payment is timely made or not, is an integral part of Tenant’s business and
made in the ordinary course thereof.

 

A.           Fixed Annual Rent: There is herein reserved to Landlord for the
entire term of this lease fixed annual rent equal to the aggregate amount of the
sums hereinafter set forth. Fixed annual rent shall be paid in advance as
follows: commencing on the Commencement Date and on the first day of each month
thereafter throughout the term of this lease, Tenant shall pay to Landlord,
without notice, credit, counterclaim, deduction, set off or reduction (except as
may be specifically set forth herein), monthly payments of fixed annual rent
equal to one-twelfth (1/12th) of the following annual amount (except that the
first monthly installment of fixed annual rent, in the amount of $13,086.67, is
being paid upon the execution hereof):

 

from the Commencement Date through the last day of the third month of the sixth
Lease Year: One Hundred Fifty-Seven Thousand Forty and 00/100 ($157,040.00)
Dollars per annum ($13,086.67 per month).

 

Should the Commencement Date occur on any day other than the first day of a
month, then the fixed annual rent for the unexpired portion of such month shall
be adjusted and prorated on a per diem basis and any overpayment of the first
month’s fixed annual rent shall be credited against the next month’s installment
of fixed annual rent coming due.

 

Tenant shall receive a rent credit in the amount of Thirty-Nine Thousand Two
Hundred Sixty and 00/100 ($29,260.00) Dollars, which rent credit shall be
against the first three fixed annual rent payable hereunder, excepting the
installment being paid upon execution hereof (i.e., the first monthly
installment of fixed annual rent). If the term of this lease is terminated prior
to its stated expiration date due to Tenant’s default beyond any applicable
grace and/or notice period, then in addition to all other damages and remedies
herein provided and provided by law for Landlord, Landlord shall be entitled to
the return of the unamortized portion of such rent credit theretofore enjoyed by
Tenant, which sum shall be deemed additional rent due and owing prior to such
termination of the term hereof. Such unamortized portion shall be computed by
multiplying the total rent credit enjoyed by Tenant hereunder by a fraction, the
numerator of which is the total number of calendar months remaining in the term
of this lease after such termination, and the denominator of which is the total
number of calendar months in the term of this lease. The obligation of Tenant to
pay such additional rent to Landlord shall survive the termination of the term
of this lease. Anything in this paragraph to the contrary notwithstanding,
Tenant shall continue to be responsible for paying all additional rent hereunder
without any credit or setoff by reason of this paragraph.

 

2

 

 

B.           Cost of Living Adjustment: The fixed annual rent reserved in this
lease and payable hereunder (including, without limitation, rent payable under
Article 2A and Article 3 hereof) shall be adjusted, as of the times and in the
manner set forth in this paragraph B:

 

(i)          Definitions: For the purposes of this paragraph B, the following
definitions shall apply:

 

(a)          The term “Base Year” shall mean the full calendar year 2012.

 

(b)          The term “Price Index” shall mean the “Consumer Price Index”
published by the Bureau of Labor Statistics of the U.S. Department of Labor, All
Items. New York, N.Y.—Northeastern, N.J., all urban consumers (presently
denominated “CPI-U”), or a successor or substitute index appropriately adjusted.

 

(c)          The term “Price Index for the Base Year” shall mean the average of
the monthly All Items Price Indexes for each of the twelve (12) months of the
Base Year based upon 1982-84=100 for calculating the Price Index for the Base
Year (subject to adjustment as provided in subparagraph (ii) below).

 

(ii)         Effective as of each January and July subsequent to the Base Year,
there shall be made a cost of living adjustment of the sum of the fixed annual
rental rate payable under Article 2A and any rider or exhibit hereto (which
items of fixed annual rent shall collectively comprise the “fixed annual rent”
for the purposes of computing the adjustment to fixed annual rent pursuant to
this Article 2B ) in accordance with the provisions of paragraphs (a) and (b)
below to reflect any increase in the Price Index as prescribed therein. The July
adjustment shall be based on the percentage difference between the Price Index
for the preceding month of June and the Price Index for the Base Year. The
January adjustment shall be based on such percentage difference between the
Price Index for the preceding month of December and the Price Index for the Base
Year.

 

(a)          In the event the Price Index for June in any calendar year during
the term of this lease reflects an increase over the Price Index for the Base
Year, then the fixed annual rent herein provided to be paid as of the July 1st
following such month of June shall be multiplied by the percentage difference
between the Price Index for such month of June and the Price Index for the Base
Year, and the resulting sum shall be added to such fixed annual rent, effective
as of July 1st. Said adjusted fixed annual rent shall thereafter be payable
hereunder, in equal monthly installments, until it is readjusted pursuant to the
terms of this lease.

 

(b)          In the event the Price Index for December in any calendar year
during the term of this lease reflects an increase over the Price Index for the
Base Year, then the fixed annual rent herein provided to be paid as of the
January 1st following such month of December shall be multiplied by the
percentage difference between the Price Index for such month of December and the
Price Index for the Base Year, and the resulting sum shall be added to such
fixed annual rent effective as of such January 1st. Said adjusted fixed annual
rent shall thereafter by payable hereunder, in equal monthly installments, until
it is readjusted pursuant to the terms of this lease.

 

The following illustrates the intentions of the parties hereto as to the
computation of the aforementioned cost of living adjustments in the annual rent
payable hereunder:

 

3

 

 

Assuming that said fixed annual rent is $10,000, that the Price Index for the
Base Year was 102.0 and that the Price Index for the month of June in a calendar
year following the Base Year was 105.0, then the percentage increase thus
reflected, i.e., 2.941% (3.0/102.0) would be multiplied by $10,000, and said
fixed annual rent would be increased by $294.10 effective as of July 1st of said
calendar year.

 

(c)          Anything herein to the contrary notwithstanding, in the event that
the Price Index ceases to use 1982-84=100 as the basis of calculation, or if a
substantial change is made in the terms or number of items contained in the
Price Index, then the Price Index shall be adjusted to the figure that would
have been arrived at had the manner of computing the Price Index in effect at
the date of this lease not been altered. In the event such Price Index (or a
successor or substitute index) is not available, a reliable governmental or
other non-partisan publication evaluating the information theretofore used in
determining the Price Index shall be used.

 

(iii)        Landlord shall cause statements of the cost of living adjustments
provided for in this Article 2B to be prepared in reasonable detail and
delivered to Tenant.

 

(iv)        In no event shall the fixed annual rent originally provided to be
paid under this lease (exclusive of the adjustments under this Article) be
reduced by virtue of this Article.

 

C.           Tax Escalation. Tenant shall pay to Landlord, as additional rent,
tax escalation in accordance with this paragraph C:

 

(i)          Definitions: For the purpose of this Article, the following
definitions shall apply:

 

(a)          The term “applicable tax rate” shall mean the real estate tax rate
for any fiscal tax year (or portion thereof) of the City of New York applicable
to the building project for the purpose of computing real estate taxes.

 

(b)          The term “base year taxes” shall mean the real estate taxes payable
with respect to the building project for the base tax year determined by
applying the applicable tax rate to the base tax year assessment.

 

(c)          The term “base tax year” shall mean the average of the New York
City real estate tax year commencing July 1, 2011 and ending June 30, 2012 and
the New York City real estate tax year commencing July 1, 2012 and ending June
30, 2013 (i.e., “base tax year” representing an amount of taxes).

 

(d)          The term “base tax year assessment” means the average of the
taxable assessed values (giving effect to any abatement, exemption or credit) of
the building project for the New York City real estate tax year commencing July
1, 2011 and ending June 30, 2012 and the New York City real estate tax year
commencing July 1, 2012 and ending June 30, 2013.

 

(e)          The term “building project” shall mean the aggregate of all of the
tax lots on which the building all other improvements incidental thereto are
constructed or installed and the building and all such improvements.

 

(f)          The term “comparative year” shall mean each tax year commencing on
or after July 1, 2012 (or such other 12-month period commencing on or after July
1, 2012 adopted by the City of New York as its fiscal tax year).

 

(g)          The term “comparative year assessment” shall mean the actual
assessed value (without regard or giving effect to any abatement, exemption or
credit) of the building project for the relevant comparative year for which
additional rent under this paragraph C is being calculated.

 

(h)          The term “comparative year taxes” shall mean the real estate taxes
determined by applying the applicable tax rate to the comparative year
assessment.

 

4

 

 

(i)          The term “The Percentage” shall mean .1098 (.1098%) percent.

 

(j)          The term “real estate taxes” shall mean the total of all taxes and
special or other assessments levied, assessed or imposed at any time by any
governmental authority upon or against the building project, and any assessment
by a business improvement district (“BID”), and, also, any tax or assessment
levied, assessed or imposed at any time by any governmental authority in
connection with the receipt of income or rents from said building project to the
extent that same shall be in lieu of all or a portion of any of the aforesaid
taxes or assessments, or additions or increases thereof, upon or against said
building project, and all costs incurred by Landlord to contest any assessment
of the building project or any tax, charge, or other imposition levied against
it. If, due to a future change in the method of taxation or in the taxing
authority, or for any other reason, a franchise, income, transit, profit or
other tax or governmental imposition, however designated, shall be levied
against Landlord in substitution in whole or in part for the real estate taxes,
or in lieu of additions to or increases of said real estate taxes (whether or
not the enabling legislation states that such tax is in substitution in whole or
in part for the real estate taxes, or in lieu of additions to or increases of
said real estate taxes), then such franchise, income, transit, profit or other
tax or governmental imposition shall be deemed to be included within the
definition of “real estate taxes” for the purposes hereof. As to special
assessments which are payable over a period of time extending beyond the term of
this lease, only a pro rata portion thereof covering the portion of the term of
this lease unexpired at the time of the imposition of such assessment, shall be
included in “real estate taxes.” If by law, any assessment may be paid in
installments, then, for the purposes hereof (a) such assessment shall be deemed
to have been payable in the maximum number of installments permitted by law and
(b) there shall be included in real estate taxes, for each comparative year in
which such installments may be paid, the installments of such assessment so
becoming payable during such comparative year, together with interest payable
during such comparative year in respect of any such installment.

 

(k)          The term “tax year” means any fiscal tax year of the City of New
York.

 

(m)          Where more than one assessment is imposed by the City of New York
for any tax year, whether denominated an “actual assessment” or “transitional
assessment” or otherwise, then the phrases herein “assessed value” and
“assessments” shall mean the actual assessed value (and not the transitional
assessed value, taxable assessment or other assessment) designated by the City
of New York for any comparative year and the taxable assessment for the base tax
year.

 

(ii)         (a)          Before or after the start of each comparative year,
Landlord shall furnish to Tenant a statement of the comparative year taxes, and
a statement of the real estate taxes payable during the base tax year. If the
comparative year taxes exceed the base year taxes, additional rent for such
comparative year, in an amount equal to The Percentage of the excess, shall be
due from Tenant to Landlord, and such additional rent shall be payable by Tenant
to Landlord in equal monthly installments each equal to one-twelfth (1/12th) of
The Percentage of the excess of the relevant comparative year taxes over the
base year taxes, each payable with the monthly installment of fixed annual rent.
If such statement is tendered to Tenant after the commencement of any
comparative year, Tenant shall, notwithstanding the terms of the preceding
sentence, pay to Landlord within ten (10) days after such statement is tendered,
a lump sum equal to the product resulting from multiplying The Percentage of
such excess of the comparative year taxes over the base year taxes, by a
fraction the numerator of which is the number of full and partial months elapsed
from the commencement of the relevant comparative year and the denominator of
which is 12. Thereafter, Tenant shall commence paying the monthly installments
of such additional rent with the next installment of fixed annual rent next due
and continue paying pursuant to the provisions of this subparagraph until a
subsequent statement with respect thereto is rendered by Landlord. The benefit
of any discount for any earlier payment or prepayment of real estate taxes shall
accrue solely to the benefit of Landlord, and such discount shall not be
subtracted from the real estate taxes payable for any comparative year.

 

5

 

 

(b)          Should the base year taxes be reduced by final determination of
legal proceedings, settlement or otherwise, then, the base year taxes shall be
correspondingly revised, the additional rent theretofore paid or payable
hereunder for all comparative years shall be recomputed on the basis of such
reduction, and Tenant shall pay to Landlord as additional rent, within ten (10)
days after being billed therefor, any deficiency between the amount of such
additional rent as theretofore computed and the amount thereof due as the result
of such recomputations. Should the real estate taxes payable during the base tax
year be increased by such final determination of legal proceedings, settlement
or otherwise, then appropriate recomputation and adjustment also shall be made

 

(c)          As long as Tenant is a tenant and is not in default of any material
obligation hereunder, if Tenant shall have made a payment of additional rent
under this paragraph and Landlord shall, during the term hereof, receive a
refund of any portion of the real estate taxes paid for any comparative year
after the base tax year on which such payment of additional rent shall have been
based, as a result of a reduction of such real estate taxes by final
determination of legal proceedings, settlement or otherwise, Landlord shall
promptly after receiving the refund credit to Tenant The Percentage of the
refund less The Percentage of expenses (including attorneys’ and appraisers’
fees) incurred by Landlord in connection with any such application or
proceeding. If prior to the payment of taxes for any comparative year, Landlord
shall have obtained a reduction of that comparative year’s assessed valuation of
the building project, and therefore of said taxes, then the term “real estate
taxes” for that comparative year shall be deemed to include the amount of
Landlord’s expenses in obtaining such reduction in assessed valuation, including
attorneys’ and appraisers’ fees.

 

(d)          The statement of the real estate taxes to be furnished by Landlord
as provided above shall be certified by Landlord and shall constitute a final
determination as between Landlord and Tenant of the real estate taxes for the
periods represented thereby, unless Tenant within thirty (30) days after they
are furnished, time being of the essence, shall give a written notice to
Landlord that it disputes their accuracy or their appropriateness, which notice
shall specify the particular respects in which the statement is inaccurate or
inappropriate. If Tenant shall so dispute said statement then, pending the
resolution of such dispute, Tenant shall pay the additional rent to Landlord in
accordance with the statement furnished by Landlord. Any such dispute shall be
resolved by arbitration in accordance with Article 41 hereof.

 

D.           No Right to Apply Security: Tenant shall not have the right to
apply any security deposited to assure Tenant’s faithful performance of Tenant’s
obligation hereunder to the payment of any installment of fixed annual rent or
additional rent.

 

E.           No Reduction in Fixed Annual Rent, Etc.: (i)          In no event
shall the fixed annual rent under this lease be reduced by virtue of any
decrease in the amount of any additional rent payment under this Article or any
other provision of this lease.

 

(ii)         If Landlord receives from Tenant any payment less than the sum of
the fixed annual rent and additional rent then due and owing pursuant to this
lease, Tenant hereby waives its right, if any, to designate the items to which
such payment shall be applied and agrees that Landlord in its sole discretion
may apply such payment in whole or in part to any fixed annual rent, additional
rent, any other charge payable hereunder or to any combination thereof then due
and payable hereunder.

 

(iii)        Unless Landlord shall otherwise expressly agree in writing,
acceptance of any portion of the fixed annual rent or additional rent from
anyone other than Tenant shall not relieve Tenant of any of its other
obligations under this lease, including the obligation to pay other fixed annual
rent and additional rent, and Landlord shall have the right at any time, upon
notice to Tenant, to require Tenant (rather than someone other than Tenant) to
pay the fixed annual rent and additional rent payable hereunder directly to
Landlord. Furthermore, such acceptance of fixed annual rent and additional rent
shall not be deemed to constitute an assignment of this lease, a subletting of
the demised premises, or Landlord’s consent to an assignment of this lease or a
subletting or other occupancy of the demised premises by anyone other than
Tenant, nor a waiver of any of Landlord’s rights or Tenant’s obligations under
this lease.

 

6

 

 

F.           Partial Comparative Year: If the Commencement Date shall occur
during a comparative year commencing prior to the term hereof, then the
additional rent due under any paragraph of this Article for the first
comparative year (as defined in the relevant paragraph) shall be a proportionate
share of said additional rent for the entire comparative year, said
proportionate share to be based upon the length of time that the lease term will
be in existence during such first comparative year. Upon the date of any
expiration or termination of this lease (except termination because of Tenant’s
default) whether the same be the date herein above set forth for the expiration
of the term or any prior or subsequent date, a proportionate share of said
additional rent for such comparative year during which such expiration or
termination occurs shall immediately become due and payable by Tenant to
Landlord, if it was not theretofore already billed and paid. The said
proportionate share shall be based upon the length of time that this lease shall
have been in existence during such comparative year. Landlord shall, as soon as
reasonably practicable, compute the additional rent due from Tenant, as
aforesaid, which computations shall either be based on that comparative year’s
actual figures or be an estimate based upon the most recent statements
theretofore prepared by Landlord and furnished to Tenant as may be required
under any paragraph in this Article. If an estimate is used, then Landlord shall
cause statements to be prepared on the basis of the comparative year’s actual
figures promptly after they are available, and thereupon, Landlord and Tenant
shall make appropriate adjustments of any estimated payments theretofore made.

 

G.           ICAP:

 

(i)          For the purposes of this Article 2G, the following definitions
shall apply:

 

(a)          The term “DLS” shall mean the Division of Labor Services of the
DOBS or any successor agency to or hereafter becoming responsible for all or any
relevant function of DLS as such functions relate to ICAP.

 

(b)          The term “DOBS” shall mean the New York City Department of Business
Services or any successor agency to or hereafter becoming responsible for all or
any relevant function of DOBS as such functions relate to ICAP.

 

(c)          The term “DOF” shall mean the New York City Department of Finance
or any successor agency to or hereafter becoming responsible for all or any
relevant function of DOF as such functions relate to ICAP.

 

(d)          The term “DSBS” shall mean the New York City Department of Small
Business Services or any successor agency to or hereafter becoming responsible
for all or any relevant function of DSBS as such functions relate to ICAP.

 

(e)          The term “ICAP” shall mean Industrial and Commercial Abatement
Program or any successor to alternate program to the Industrial and Commercial
Abatement Program as constituted on the date of this lease.

 

7

 

 

(ii)         Landlord hereby notifies Tenant that Landlord has availed or
intends to avail itself of certain exemptions and/or abatements of real estate
taxes under the ICAP in connection with certain renovations and improvements
made or to be made to the building. Tenant agrees to comply with all rules and
regulations of the ICAP including, but not limited to, the filing requirements
of the DOF, the DSBS and the DOBS and its DLS and to cooperate with Landlord in
Landlord’s compliance with the rules, regulations and requirements promulgated
in connection with the ICAP by an of such departments or divisions or otherwise
pursuant to law. In connection therewith, all of Tenant’s construction managers,
contractors and subcontractors employed in connection with work performed by or
on behalf of Tenant at the building shall be contractually required by Tenant to
comply with DSBS and DOBS and DLS and any other requirements applicable to
construction projects benefiting from the ICAP. Such compliance, as of the date
hereof, includes the following: the submission and approval of a Construction
Employment Report, attendance, as requested by Landlord, at a pre-construction
conference with representatives of DSBS and adherence to the provisions of
Article 22 of the ICAP Rules and Regulations, the provisions of the New York
City Charter, the provisions of Sections 11-256 through 11-267 of the
Administrative Code of the City of New York and the provisions of Executive
order No. 50 (1980) and cooperation with Landlord with respect to Landlord’s
application to obtain the ICAP exemption and/or abatements and the
implementation of the ICAP through the period that the program shall be in
effect. Furthermore, at Landlord’s request as may be necessary to comply with
ICAP rules, Tenant shall (i) direct its architect or engineer to prepare a
narrative description of the project with a construction budget to be submitted
to Landlord, (ii) report annually to Landlord the number of workers permanently
engaged in employment in the demised premises, the nature of each worker’s
employment, and to the extent applicable, the New York City residency of each
worker, (iii) provide access to the demised premises by employees and agents of
the Department (as such term is defined in the ICAP rules and regulations) at
all reasonable times on reasonable prior notice, (iv) enforce the contractual
obligations of Tenant’s construction managers, contractors, and subcontractors
to comply with the DSBS requirements and any other requirements applicable to
the Industrial and Commercial Incentive Program (v) submit required ICAP
documentation which shall include copies of blueprints, plans and building
permits, (vi) furnish to Landlord (and cause its contractors and subcontractors
to so furnish), simultaneously with the submission to any agency administering
the ICAP, copies of all documents submitted by Tenant or required to be
submitted by Tenant in connection with the ICAP (and cause its contractors and
subcontractors to do the same) and (vii) submit to Landlord on completion of the
work, an architect’s letter of completion, a summary by trade of the costs
incurred completing such work, certified by a reputable, independent certified
public accountant.

 

3.           ELECTRICITY

 

Landlord shall furnish electricity to the demised premises, on a “submetering”
basis pursuant to the provisions of paragraph A of this Article; provided,
however, that Landlord reserves the right to switch furnishing electricity to
the demised premises from a “submetering” basis to a “rent inclusion” basis only
if, for any reason beyond Landlord’s control, including action by governmental
or other authority asserting jurisdiction over the matter, Landlord cannot make
electricity available to the demised premises on a “submetering” basis.
Electricity and electric service, as used herein, shall mean any element
affecting the generation, transmission, and/or redistribution of electricity,
including but not limited to, services which facilitate the distribution of
service.

 

A.           Submetering: (i) Definitions. For the purposes of this Paragraph A,
the following terms shall have the meanings hereinafter set forth:

 

(a)          “Landlord’s Cost” for redistributed electricity means (1) the sum
of Landlord’s Cost Rates for the relevant Utility Billing Period multiplied by
(2) Tenant’s electricity consumption (i.e., energy and demand) based on the
meter readings referred to below.

 

(b)          “Landlord’s Cost Rates” means the sum of Landlord’s Electricity
Consumption Cost and Landlord’s Electricity Demand Cost.

 

(c)          “Landlord’s Electricity Consumption,” for any given Utility Billing
Period means the number of kilowatt-hours of electricity consumed in and for the
building (including common areas, tenantable areas and mechanical areas) during
said Utility Billing Period, as indicated on the applicable utility bills.

 

(d)          “Landlord’s Electricity Consumption Cost,” (Landlord’s cost per
KWHR) for any given Utility Billing Period means the amount arrived at by
dividing (x) Landlord’s KWHR cost, as indicated on the applicable utility bills
(inclusive of any taxes, including any taxes included in the computation of said
utility bills) for Landlord’s Electricity Consumption for said Utility Billing
Period, inclusive of any fuel adjustments or rate adjustments contained in said
utility bill allocable to Landlord’s Electricity Consumption, by (y) Landlord’s
Electricity Consumption (KWHR) as indicated on said bills.

 

(e)          “Landlord’s Electricity Demand,” for any given Utility Billing
Period means the number of kilowatts of electricity demanded in and for the
building (including, without limitation, common areas, tenantable areas and
mechanical areas) during said Utility Billing Period, as indicated on the
applicable utility bill.

 

8

 

 

(f)          “Landlord’s Electricity Demand Cost” (Landlord’s Cost per KW) for
any given Utility Billing Period means the amount arrived at by dividing (x)
Landlord’s KW cost, as indicated on the applicable utility bill (inclusive of
any taxes, including any taxes included in the computation of said utility bill)
for Landlord’s Electricity Demand for said Utility Billing Period, inclusive of
any rate adjustments contained in said utility bill allocable to Landlord’s
Electricity Demand (provided that same have not been included in the computation
of Landlord’s Electricity Consumption Cost), by (y) Landlord’s Electricity
Demand (KW) as indicated on said bill.

 

(g)          “Utility Billing Period” means the respective period of electricity
consumption and demand for which Landlord is charged on each successive bill
from the utility company furnishing electricity to the Building.

 

(ii)         Provision of Electricity.     If and so long as Landlord provides
electricity to the demised premises (with Landlord providing an average
connected load of 4½ watts of electricity for all purposes per usable square
foot, which shall be the maximum electric service Landlord shall be obligated to
redistribute to the demised premises) on a submetering useable basis, Tenant
covenants and agrees to purchase the same from Landlord or Landlord’s designated
agent at Landlord’s Cost plus ten (10%) percent thereof. Where more than one
meter measures the service of Tenant in the building, the KWHR and KW recorded
by each meter shall be added and the aggregate shall be billed as if measured by
a single meter. Bills therefor shall be rendered at such times as Landlord may
elect and the amount, as computed from a meter or meters and determined by
Landlord’s electrical consultant in accordance with this Article, shall be
deemed to be, and be paid as, additional rent. For purposes of determining
Landlord’s Electricity Consumption Cost and Landlord’s Electricity Demand Cost,
(x) each amount appearing on any utility bill for demand, energy, fuel or rate
adjustments shall be taken into account (where it cannot be determined from the
utility bill whether such amount relates to consumption or to demand, it shall
be deemed to relate to demand) and (y) there shall be added to Landlord’s Cost a
sum equal to Landlord’s fees paid to the electrical consultant and Landlord’s
overhead, in connection with billing and computing electricity charges for this
Tenant. If any submeter shall measure Tenant’s consumption of electricity in
conjunction with that of any other Tenant, the cost of all such electricity
consumption shall be allocated among Tenant and all other tenants whose
electricity consumption is being measured by such submeter based upon the ratio
of rentable square feet (as measured using the same methodology as used to
calculate the rentable square feet in the demised premises for the purpose of
this lease) in each of the demised premises and those portions of such other
tenants’ premises served by such submeter bears to the whole number of rentable
square feet served by such submeter.

 

B.           Rent Inclusion:   (i) If and so long as Landlord provides
electricity to the demised premises on a rent inclusion basis, paragraph A shall
not apply and Tenant agrees that the fixed annual rent shall be increased by the
amount of the Electricity Rent Inclusion Factor (“ERIF”), as hereinafter
defined, determined from time to time and as hereinafter provided. Tenant
acknowledges and agrees (a) that the fixed annual rent herein above set forth in
Article 2 of this lease does not yet, but is to include initially an ERIF of
Three and 45/100 ($3.45) Dollars per rentable square foot per annum to
compensate Landlord for electrical wiring and other installations necessary for,
and for its obtaining and making available to Tenant the redistribution of
electric current as an additional service; and (b) that said ERIF, which shall
be subject to periodic adjustments as hereinafter provided, has been partially
based upon an estimate of Tenant’s connected electrical load, which shall be
deemed to be the demand (KW), and hours of use thereof, which shall be deemed to
be the energy (KWH), for ordinary lighting and light office equipment and the
operation of typical small business machines, including copying machines,
personal computers and peripheral equipment such as printers, telephone
switching equipment and facsimile transmission machines (such lighting, machines
and equipment are hereinafter called “Ordinary Equipment”) during ordinary
business hours (“ordinary business hours” shall be deemed to mean forty-five
(45) hours per week, 8:00 a.m. to 5:00 p.m., Mondays through Fridays, including
holidays), with Landlord providing an average connected load of 4½ watts of
electricity for all purposes per useable square foot (which shall be the maximum
electric service Landlord shall be obligated to redistribute to the demised
premises). Any installation and use of equipment other than Ordinary Equipment
and/or any connected load and/or any energy usage by Tenant in excess of the
foregoing shall result in adjustment of the ERIF as hereinafter provided.

 

9

 

 

(ii)         If the cost to Landlord of electricity shall have been, or shall
be, increased subsequent to April 30 of the year in which this lease is dated
(whether such change occurs prior to or during the term of this lease), (a) by
change in Landlord’s electric rates or service classifications, or electricity
charges, including changes in market prices, or (b) by any increase, subsequent
to the last such electricity rate or service classification change in market
prices, in fuel adjustments, or by charges of any kind, or (c) by taxes, imposed
or which may be imposed on Landlord’s electricity purchases, or on Landlord’s
electricity redistribution, or (d) by virtue of any other cause, then (x) the
ERIF, which is a portion of the fixed annual rent, shall be changed in the same
percentage as any such change in cost to Landlord due to changes in electric
rates, service classifications, or market prices and, also, (y) Tenant’s payment
obligation for electricity redistribution shall change from time to time so as
to reflect any such increase in any of the items listed in (a) through (d) of
this paragraph from the date of any such increase (which may be billed
retroactively). Sales taxes collectible by Landlord under applicable law in
connection with the sale or re-distribution of electricity to Tenant shall be
paid by Tenant to Landlord as additional rent when billed. Any such percentage
change in Landlord’s cost due to changes in electric rates, service
classifications or market prices shall be computed by the application of the
average consumption (energy and demand) of electricity for the entire building
for the twelve (12) full months immediately prior to the rate and/or service
classification and/or other change in cost, or any changed methods of or rules
on billing for same, on a consistent basis to the new rate and/or service
classification and/or cost and to the immediately prior existing rate and/or
service classification and/or cost. If the average consumption of electricity
for the entire building for said prior twelve (12) months cannot reasonably be
applied and used with respect to changed methods of or rules on billing, then
the percentage increase shall be computed by the use of the average consumption
(energy and demand) for the entire building for the first three (3) months after
such change, projected to a full twelve (12) months, so as to reflect the
different seasons; and that same consumption, so projected, shall be applied to
the rate and/or service classification and/or cost which existed immediately
prior to the change. The parties agree that a reputable, independent electrical
consultant, selected by Landlord (hereinafter referred to as “Landlord’s
electrical consultant”), shall determine the percentage change for the changes
in the ERIF as herein provided, and that Landlord’s electrical consultant may
from time to time make surveys in the demised premises of the electrical
equipment and fixtures and the use of current. If any such survey shall reflect
a connected load in the demised premises in excess of 4½ watts of electricity
for all purposes per useable square foot and/or energy usage in excess of
ordinary business hours (each such excess is hereinafter called “excess
electricity”) then the connected load and/or the hours of use portion(s) of the
then existing ERIF shall each be increased by an amount which is equal to the
product derived from multiplying the then existing ERIF by a fraction, the
numerator of which is the excess electricity (i.e., excess connected load and/or
excess usage) and the denominator of which is the connected load and/or the
energy usage which was the basis for the computation of the then existing ERIF.
Such fractions shall be determined by Landlord’s electrical consultant. The
fixed annual rent shall then be appropriately adjusted, effective as of the date
of any such change in connected load and/or usage, as disclosed by said survey.
If such survey shall disclose installation and use of other than Ordinary
Equipment, then effective as of the date of said survey, there shall be added to
the ERIF portion of the fixed annual rent (computed and fixed as hereinbefore
described) an additional amount equal to what would be paid by Tenant for such
load and usage of electricity, with the connected electrical load deemed to be
demand (KW) and the hours of use thereof deemed to be the energy (KWH), as
hereinbefore provided, under the rates or charges in effect and payable by
Landlord as of April 30 of the year in which this lease is dated (which
additional amount shall be further increased by all electricity cost charges to
Landlord, as herein above provided, from April 30 of the year in which this
lease is dated through the date of billing).

 

(iii)        In no event, whether because of surveys or for any other reason, is
the originally specified per rentable square foot ERIF portion of the fixed
annual rent (however increased, as provided in this Article) in effect at any
time to be reduced.

 

C.           General Conditions: (i) All determinations (including, without
limitation, the methodology employed) by Landlord’s electrical consultant
pursuant to paragraph B of this Article shall be binding and conclusive on
Landlord and on Tenant from and after the delivery of a copy of each such
relevant determination to Landlord and Tenant, unless, within fifteen (15) days
after delivery thereof, time being of the essence, Tenant notifies Landlord that
Tenant disputes such determination (including, without limitation, any
disagreement over the methodology employed by Landlord’s electrical consultant)
by hand delivery of a written notice of such dispute to the office of Landlord’s
managing agent in the building. If Tenant so disputes any such determination it
shall, within thirty (30) days after delivery of the notice of dispute to
Landlord’s managing agent at its office in the building as provided in the
preceding sentence of this paragraph, at Tenant’s own expense, obtain from a
reputable, independent electrical consultant Tenant’s own determinations in
accordance with the provisions of this Article and shall deliver a copy of the
determination (showing all calculations and data, and describing all assumptions
and criteria used to make the determination) made by Tenant’s consultant to
Landlord by hand delivery of a written notice of such dispute to the office of
Landlord’s managing agent in the building. Tenant’s consultant and Landlord’s
electrical consultant then shall seek to agree on the disputed items set forth
in Tenant’s notice to Landlord and remaining in dispute following delivery of
determinations of Tenant’s consultant to Landlord’s managing agent. If they
cannot agree within thirty (30) days after the delivery of Tenant’s
determination as provided above to Landlord, they shall choose a third reputable
electrical consultant, whose cost shall be shared equally by the parties, to
make similar determinations that shall be controlling. (If they cannot agree on
such third consultant within ten (10) days, then either party may apply to the
Supreme Court in the County of New York for such appointment.) TENANT AGREES IF
TENANT SHALL FAIL TO DISPUTE ANY DETERMINATION BY LANDLORD’S ELECTRICAL
CONSULTANT, ANY CALCULATION, OR THE METHODOLOGY EMPLOYED BY LANDLORD’S
ELECTRICAL CONSULTANT TO MAKE ANY CALCULATION WITHIN THE AFORESAID FIFTEEN (15)
DAY PERIOD OR FAILS TO COMPLY WITH ANY OTHER TIME PERIOD SET FORTH IN THIS
ARTICLE 3C (E.G. THE THIRTY (30) DAY PERIOD TO DELIVER TENANT’S OWN
DETERMINATION AS AFORESAID), TIME BEING OF THE ESSENCE, TENANT SHALL HAVE WAIVED
THE RIGHT TO DISPUTE THE RELEVANT DETERMINATION, CALCULATION, OR THE METHODOLOGY
OF LANDLORD’S ELECTRICAL CONSULTANT.

 

10

 

 

(ii)         Pending such controlling determinations pursuant to Paragraph C(i)
of this Article or a final determination of any other bill or charge rendered
under this Article 3, as a condition to Tenant’s right to dispute any such
determination, bill or charge, Tenant shall pay to Landlord the amount of
additional rent or ERIF in accordance with the determinations made by Landlord’s
electrical consultant or pursuant to any other bill from Landlord until any such
dispute has been finally determined. If the controlling determinations differ
from those of Landlord’s electrical consultant or such bill or charge, then the
parties shall promptly make adjustment for any deficiency owed by Tenant or
overage paid by Tenant.

 

(iii)        At the option of Tenant, Tenant may purchase from Landlord or its
agents all lamps and bulbs used in the demised premises, in which case Tenant
shall also pay for the cost of installation thereof. Tenant shall also pay as
additional rent hereunder all sums incurred by Landlord to repair, maintain or
replace any meter or sub-meter serving the demised premises to the extent
necessitated by Tenant’s negligence or willful misconduct. If all or part of the
submetering additional rent or the ERIF payable in accordance with this Article
becomes uncollectable or reduced or refunded by virtue of any law, order or
regulation, the parties agree that, at Landlord’s option, in lieu of submetering
additional rent or ERIF, and in consideration of Tenant’s use of the building’s
electrical distribution system and receipt of redistributed electricity and
payment by Landlord of consultants’ fees and other redistribution costs, the
fixed annual rental rate(s) to be paid under this lease shall be increased by an
“alternative charge” which shall be a sum equal to $3.45 per rentable square
foot of the demised premises per year, changed in the same percentage as any
increases in the cost to Landlord for electricity for the entire building
subsequent to April 30 of the year in which this lease is dated because of
electric rate or service classification or market price changes, as hereinabove
provided. Notwithstanding anything herein set forth to the contrary, additional
rent under this Article shall commence on the date that Landlord renders
possession of the demised premises to Tenant. If Tenant is to be billed on a
“rent inclusion” basis, and Tenant has not commenced business in the demised
premises, or is performing its work for its initial installation, or if Tenant
is to be billed on a submeter basis and any required submeter or submeters to
measure Tenant’s KW and KWH has/have not been installed and/or are not yet
functioning, then Tenant shall pay, for the distribution of electric power and
use of Landlord’s facilities to provide electrical power to the demised
premises, a charge equal to the amount that results from (a) multiplying $3.45
by the number of rentable square feet within the demised premises, (b) dividing
the result of (a) by 360, and then (c) multiplying the result of (b) by the
number of days until Tenant commences occupancy in the demised premises for its
business or the appropriate submeter(s) are installed and are functioning. The
charge referred to in the preceding sentence shall be subject to increase based
on the same formula as would be applied to ERIF billing subsequent to April 30
of the year in which this lease is executed as if said $3.45 were the initial
ERIF hereunder.

 

11

 

 

(iv)        Landlord shall not be liable to Tenant for any loss or damage or
expense that Tenant may sustain or incur if either the quantity or character of
electric service is changed or is no longer available or suitable for Tenant’s
requirements, unless same is due to the negligence or willful misconduct of
Landlord, its agents or employees. Tenant covenants and agrees that at all times
its use of electric current shall never exceed the capacity of existing feeders
to the building or the risers or wiring installation. Tenant agrees not to
connect any additional electrical equipment to the building electric
distribution system which shall increase consumption or demand beyond the
capacity and rating of the electrical system directly servicing the demised
premises, without the Landlord’s prior written consent, which shall not be
unreasonably withheld. Any riser or risers to supply Tenant’s electrical
requirements, upon written request of Tenant, will be installed by Landlord, at
the sole cost and expense of Tenant, if, in Landlord’s sole judgment, there is
adequate room for such installation and thereafter will be adequate space for
Landlord’s future needs, the same are necessary and will not cause permanent
damage or injury to the building or demised premises or cause or create a
dangerous or hazardous condition or entail excessive or unreasonable
alterations, repairs or expense or interfere with or disturb other tenants or
occupants. In addition to the installation of such riser or risers, Landlord
will also, at the sole cost and expense of Tenant, install all other equipment
proper and necessary in connection therewith subject to the aforesaid terms and
conditions. In consideration of Landlord’s consent to the installation of such
risers and other equipment, and the distribution to the demised premises of
additional electrical power as requested by Tenant, Landlord shall be paid, as
additional rent, a one-time “connection” or “tap-in” fee on a per-amp or per-KW
basis (as determined by Landlord) in an amount comparable to fees then being
charged by Landlord to other tenants of the building for similar consents, or,
if there is no comparable fee at such time, in an amount determined by Landlord
to be competitive to fees being charged by landlords of comparable buildings in
Manhattan for similar purposes, but in no case less than One Thousand
($1,000.00) Dollars per amp. The parties acknowledge that they understand that
it is anticipated that electric rates, charges, etc., may be changed by virtue
of time-of-day rates, or other methods of billing, electricity purchases and the
redistribution thereof, and fluctuations in the market price of electricity, and
that the references in the foregoing paragraphs to changes in methods of or
rules on billing are intended to include any such changes. Anything herein above
to the contrary notwithstanding, in no event is the submetering additional rent
or ERIF, or any “alternative charge”, to be less than an amount equal to the
total of Landlord’s payments to public utilities and/or others for the
electricity consumed by Tenant (and any taxes on Landlord’s purchase of the same
or on redistribution of same) plus twelve (12%) percent. Landlord reserves the
right, only if for any reason beyond Landlord’s control, including action by
governmental or other authority asserting jurisdiction over the matter, Landlord
cannot make electricity available to the demised premises on a “submetering”
basis, to change its furnishing of electricity to Tenant from a submetering
basis to a rent inclusion basis, or vice versa upon thirty (30) days’ written
notice to Tenant. Landlord reserves the right, only if for any reason beyond
Landlord’s control, including action by governmental or other authority
asserting jurisdiction over the matter, Landlord cannot make electricity
available to the demised premises on a “submetering” basis, to terminate the
furnishing of electricity on a rent inclusion, submetering, or any other basis
at any time, upon thirty (30) days’ written notice to Tenant, in which event
Tenant may make application directly to the public utility and/or other
providers for Tenant’s entire separate supply of electric current and Landlord
shall permit its wires and conduits, to the extent available and safely capable,
to be used for such purpose and only to the extent of Tenant’s then authorized
connected load. Any meters, risers or other equipment or connections necessary
to furnish electricity on a submetering basis or to enable Tenant to obtain
electric current directly from such utility shall be installed at Tenant’s sole
cost and expense. Only rigid conduit or electricity metal tubing (EMT) will be
allowed. Landlord, upon the expiration of the aforesaid thirty (30) days’
written notice to Tenant may discontinue furnishing the electric current but
this lease shall otherwise remain in full force and effect. Notwithstanding
anything herein set forth to the contrary, the ERIF in effect at any time shall
for all purposes (including, without limitation, the computation of rent
escalations under Paragraph B of Article 2 of this lease) be deemed to be a
portion of fixed annual rent. If Tenant was provided electricity on a rent
inclusion basis when it was so discontinued then, commencing when Tenant
receives such direct service and as long as Tenant shall continue to receive
such service, the fixed annual rent payable under this lease shall be reduced by
the amount of the ERIF which was payable immediately prior to such
discontinuance of electricity on a rent inclusion basis.

 

(v)         Landlord may, from time to time, following the expiration of the
twelfth (12th) full month of the term of this lease (but not more frequently
than three (3) times in any ninety (90) day period during any calendar year),
cause Landlord’s electrical consultant to determine Tenant’s electrical
requirements for the demised premises over the twelve (12) months immediately
preceding each such determination. If Landlord’s electrical consultant shall
determine that Tenant’s electrical requirements are less than the electrical
capacity then available or which Landlord is responsible hereunder to provide to
the demised premises, then Landlord may, in its sole discretion, at any time
following the fifteenth (15th) day after giving Tenant notice (hereinafter
referred to as the “Electric Recapture Notice”) of Landlord’s intent to do so,
recapture any excess electrical capacity then so determined to exist, unless
Tenant shall have objected to such recapture in the manner hereinafter provided
within such fifteen (15) day period, time being of the essence. The Electric
Recapture Notice shall be (a) given not later than six (6) months following the
determination of such excess capacity and (b) accompanied by an explanation in
reasonable detail of how the determination of such excess capacity was made. Any
objection to such recapture of excess electrical capacity shall be in writing
specifying in reasonable detail the reasons for such objection, including,
without limitation, calculations of Tenant’s electrical requirements prepared by
a licensed electrical engineer. Any such dispute shall be resolved pursuant to
the dispute resolution provisions of subparagraph 3C(i) above. If it then shall
be determined that excess capacity exists, such excess capacity may forthwith be
recaptured by Landlord. Tenant acknowledges that the purpose of this paragraph
(v) is to foster conservation electric consumption in the Building and to
reserve electric capacity in the Building for future planning and leasing and
that Landlord’s recapturing such excess capacity is a reasonable means to
accomplish such goals.

 

12

 

 

(vi)        Tenant acknowledges that amounts payable pursuant to this Article 3
are not intended merely to reimburse Landlord for Landlord’s actual costs.

 

D.           Alternative Service Providers: Notwithstanding anything herein set
forth to the contrary, if permitted by law, Landlord may contract separately
with one or more providers (each “Alternative Service Provider”) to provide one
or more of the component services which together make up the entire package of
electric service (e.g., transmission, generation, distribution and ancillary
services) to the building. If Landlord elects to contract with another
Alternative Service Provider, Tenant shall cooperate with Landlord and each such
Alternative Service Provider to effect any change to the method or means of
providing and distributing electricity service to the demised premises or any
other portion of the building by reason of such change in the provision of
electricity. Such cooperation shall include but not be limited to providing
Landlord or any such Alternative Service Provider and any other person unimpeded
access to the demised premises and to all wiring, conduit, lines, feeders, cable
and risers, electricity panel boxes and any other component of the electrical
distribution system within or adjacent to the demised premises. Landlord shall
not be liable to Tenant for any loss or damage or expense which Tenant may
sustain or incur if such change shall interfere with Tenant’s business or either
the quantity or character of electric service is changed, interrupted or is no
longer available or suitable for Tenant’s requirements by reason of such change
in the provision of electric service nor shall any such interference, change,
interruption, unavailability or unsuitability constitute an actual or
constructive eviction of Tenant, or cause the ERIF portion of the fixed annual
rent (as increased as provided herein) in effect at any time to be reduced.

 

4.           ASSIGNMENT AND SUBLETTING

 

Tenant, for itself, its heirs, distributees, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage or encumber this lease, nor underlet, or suffer or permit the
demised premises or any part thereof to be used or occupied by others, without
the prior written consent of Landlord in each instance, which consent Landlord
may withhold for any or no reason whatsoever, except as may be hereinafter
provided. The transfer of the beneficial or record ownership of (a) a majority
of the issued and outstanding capital stock of any corporate tenant or subtenant
of this lease or (b) a majority of the total equity or voting interests or right
in any partnership tenant or subtenant or any other form of entity or
organization, however accomplished, and whether in a single transaction or in a
series of related or unrelated transactions, and the conversion of a tenant or
subtenant entity to another form of entity, including, without limitation, a
limited liability company or a limited liability partnership, or a transfer of
control of any entity shall, in each case, be deemed an assignment of this lease
or of such sublease. The merger or consolidation of a tenant or subtenant,
whether a corporation, partnership, limited liability company or other form of
entity or organization shall be deemed an assignment of this lease or of such
sublease. If this lease be assigned, or if the demised premises or any part
thereof be underlet or occupied by anybody other than Tenant, Landlord may,
after default by Tenant, collect rent from the assignee, undertenant or
occupant, and apply the net amount collected to the rent herein reserved, but no
assignment, underletting, occupancy or collection shall be deemed a waiver of
the provisions hereof, the acceptance of the assignee, undertenant or occupant
as tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Landlord to an
assignment or underletting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Landlord to any further
assignment or underletting. In no event shall any permitted subtenant assign or
encumber its sublease or further sublet all or any portion of its sublet space,
or otherwise suffer or permit the sublet space or any part thereof to be used or
occupied by others, without Landlord’s prior written consent in each instance. A
modification, amendment or extension of a sublease shall be deemed a sublease.
If any lien is filed against the demised premises or the building of which the
same form a part for brokerage services claimed to have been performed for
Tenant, whether or not actually performed, the same shall be discharged by
Tenant within ten (10) days thereafter, at Tenant’s expense, by filing the bond
permitted by law, or otherwise, and paying any other necessary sums, and Tenant
agrees to indemnify Landlord and its agents and hold them harmless from and
against any and all claims, losses or liability resulting from such lien for
brokerage services rendered. For the purposes of this Article, an “interest”
shall mean an estate, license, easement, use, profit or other claim with respect
to real property or a right to participate, directly or indirectly, through one
or more intermediaries, nominees, trustees or agents, in the decision making
process with respect to any of the profits, losses, dividends, distributions,
income, gain, losses or capital of any entity or other organization. Neither the
listing of a name other than that of Tenant, whether on the doors of the demised
premises, the building directory or otherwise, nor the issuance of an ID badge
or building pass shall vest any right or interest in this lease or the demised
premises and shall not be deemed to be the consent of Landlord to any assignment
or transfer of this lease, to any sublessee or licensee of the demised premises,
or to any use or occupancy thereof by anyone not Tenant.

 

13

 

 

B.           Anything herein above contained to the contrary notwithstanding,
Landlord will not unreasonably withhold or delay its consent to an assignment of
this lease, or sublease of all or part of the demised premises, to an Affiliate
of Tenant (as hereinafter defined), provided the net worth of the transferee or
subtenant, after such transaction, is equal to or greater than the greater of
Tenant's net worth on the date hereof or immediately prior to such transaction;
and provided, also, that any such transaction complies with the other provisions
of this Article. Tenant shall provide Landlord with: (i) a fully executed copy
of the proposed assignment or sublease agreement; (ii) banking, financial or
other credit information relating to the Tenant and the proposed assignee or
subtenant reasonably sufficient to enable Landlord to determine the net worth of
Tenant worth on the date hereof or immediately prior to such transaction and the
net worth of the assignee or subtenant immediately following such transaction;
and (iii) information reasonably sufficient to establish the relationship
between Tenant and the proposed assignee or subtenant. The term “Affiliate” when
used herein shall mean an entity controlled by, controlling or under common
control with Tenant; and the term control shall mean ownership of more than
fifty percent (50%) of the equity and voting interest in an entity.

 

C.           Anything herein above contained to the contrary notwithstanding,
Landlord will not unreasonably withhold or delay its consent to an assignment of
this lease, or sublease of all or part of the demised premises, to any
corporation (a) to which substantially all the assets of Tenant are transferred
or (b) into which Tenant may be merged or consolidated, provided that the net
worth, experience and reputation of such transferee or of the resulting or
surviving corporation, as the case may be, is equal to or greater than the net
worth, experience and reputation of Tenant and of any guarantor of this lease,
immediately prior to such transfer, and provided, also, that any such
transaction complies with the other provisions of this Article. with: (i) a
fully executed copy of the proposed assignment or sublease agreement; (ii)
banking, financial or other credit information relating to the Tenant and the
proposed assignee or subtenant reasonably sufficient to enable Landlord to
determine the net worth of Tenant worth on the date hereof or immediately prior
to such transaction and the net worth of the assignee or subtenant immediately
following such transaction; and (iii) information reasonably sufficient to
establish the relationship between Tenant and the proposed assignee or
subtenant.

 

5.           DEFAULT

 

A.           Landlord may terminate this lease on at least three (3) days’ prior
written notice to Tenant: (a) if fixed annual rent or additional rent or any
other payment due hereunder is not paid within ten (10) days when due or if
Landlord shall receive rent after the date when first due three (3) times within
any twelve-month period (which shall be deemed to be a persistent default or
behavior); (b) if any guarantor hereunder (if any) defaults under any guarantee
of this lease; or (c) unless otherwise provided elsewhere in this lease, if
Tenant shall have failed to cure a default in the performance of any covenant of
this lease (except the payment of rent), or any rule or regulation hereinafter
set forth, within twenty (20) days after written notice thereof from Landlord,
or if such default cannot be completely cured in such time, if Tenant shall not
promptly proceed to cure such default within said twenty (20) days, or shall not
complete the curing of such default with due diligence; or (c) irrespective of
that Tenant’s interest in this lease may have been assigned (with or without
Landlord’s consent [if permitted herein or by law]) when and to the extent
permitted by law, if a petition in bankruptcy shall be filed by or against
Tenant or if Tenant shall make a general assignment for the benefit of
creditors, or receive the benefit of any insolvency or reorganization act; or
(d) if a receiver or trustee is appointed for any portion of Tenant’s property
and such appointment is not vacated within twenty (20) days; or (e) if an
execution or attachment shall be issued under which the demised premises shall
be taken or occupied or attempted to be taken or occupied by anyone other than
Tenant; or (f) if the demised premises become and remain vacant or deserted for
a period over ten (10) days; or (g) if Tenant shall default beyond any grace
period under any other lease, license or occupancy agreement between Tenant and
Landlord; or (h) if Tenant shall fail to move into or take possession of the
demised premises within fifteen (15) days after commencement of the term of this
lease; or (i) if Tenant shall have made a material misrepresentation herein.
Notwithstanding anything herein to the contrary set forth, Tenant shall not
commit waste or cause any damage to any portion of the building irrespective of
whether within or without the demised premises. The willful infliction of damage
on any property or the interference with the quiet enjoyment by any other
occupant of the building shall be deemed to be a conditional limitation of the
term of this lease. Tenant shall not create any nuisance or other disturbance
within the building.

 

14

 

 

B.           The termination of this lease (which shall include, without
limitation, any rights of renewal or extension thereof) shall be effective on
the third (3rd) day following the notice first referred to in the preceding
paragraph without the need for any further act and thereupon this lease shall
terminate as completely as if that were the date originally fixed for the
expiration of the term of this lease; but Tenant shall remain liable as
hereinafter provided, and Landlord may institute summary or other proceedings to
repossess the demised premises or re-enter and take possession of the demised
premises by the exercise of self-help (which Tenant hereby expressly consents
to) or any other means permitted by law. TENANT HEREBY EXPRESSLY WAIVES THE
BENEFITS OF ANY LAW, STATUTE OR OTHER LEGAL AUTHORITY REQUIRING A PERIOD OF TIME
(SUCH AS 5 DAYS) TO BE ADDED TO THE TIME REQURED HEREIN TO BE GIVEN FOR NOTICES.
The terms “re-enter” and “re-entry”, as used in this lease, are not restricted
to their technical legal meanings, and include, without limiting the foregoing,
self-help by Landlord, which self-help is expressly permitted hereby.

 

C.           Landlord hereby authorizes its then current managing agent of the
building at any time to act on Landlord’s behalf to make demands on and give
notices to Tenant hereunder, including without limitation (i) demands for
payment of rent or additional rent, performance of any obligation, or cure of
any default, (ii) notices of default or termination, and (iii) all other notices
that may be required by law or this lease in connection with or as a predicate
to any action or proceeding for rent and/or possession of the demised premises.
Tenant acknowledges and agrees that such managing agent is authorized to give
such notices and shall not (and hereby waives the right to) contest such
authorization or raise any defense to any action or proceeding predicated on any
allegation of lack of such authorization.

 

D.           Tenant acknowledges and agrees that all notices of default and
demands for the payment of rent or performance of any other obligation shall be
sent or delivered to the demised premises and notwithstanding that Tenant may
have another office or place of business (of which Landlord may have actual
knowledge) or may have vacated the demised premises, delivery of any such notice
or demand or delivery of service of process to the demised premises shall be
sufficient for all purposes (including, without limitation, obtaining
jurisdiction over [and entry of judgment against] Tenant in any action or
proceeding).

 

6.           RE-LETTING; ETC.

 

A.           Tenant hereby expressly waives any right of redemption granted by
any present or future law. In the event of a breach or threatened breach of any
of the covenants or provisions hereof Landlord shall have the right of
injunction. Mention herein of any particular remedy shall not preclude Landlord
from any other available remedy. Landlord shall recover as liquidated damages,
in addition to accrued rent and other charges, if Landlord’s re-entry is the
result of Tenant’s bankruptcy, insolvency, or reorganization, the full rental
for the maximum period allowed by any act relating to bankruptcy, insolvency or
reorganization.

 

B.           (i)          In case of any re-entry, dispossess by summary
proceedings or termination of the term hereof due to Tenant’s default, (x) the
rent shall become due thereupon and be paid up to the time of such re-entry,
dispossess and/or termination; (y) Landlord may re-let the demised premises or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms, which may at Landlord’s option be less than or exceed the period
which would otherwise have constituted the balance of the term of this lease and
may grant concessions or occupancy free of rent for any period; and (z) Tenant
shall also pay Landlord as liquidated damages for the failure of Tenant to
perform any obligation, at Landlord’s election, either of the amounts provided
for in item (1) or item (2) below and, in addition thereto, the amounts provided
for in item (3) below. Landlord shall have no obligation to re-let the demised
premises, and its failure or refusal to do so, or failure to collect rent on
re-letting, shall not affect Tenant’s liability hereunder. Notwithstanding
anything contained herein to the contrary, Landlord will seek to re-let the
demised premises, provided that there is no other comparable space in the
building that is then available for leasing by Landlord. In no event shall
Tenant be entitled to a credit or repayment for rerental income which exceed the
sums payable to Tenant hereunder or which covers a period after the original
term of this lease. Said items (1), (2) and (3) are as follows:

 

15

 

 

(1)         A sum which, at the time of such re-entry, dispossess or
termination, as the case may be, represents the then value (using a discount
rate equal to the yield on United States Treasury obligations selected by
Landlord maturing closest to the date set forth herein as the then established
expiration date of the term of this lease) of the amount by which (x) the
aggregate of the fixed annual rent and any regularly payable additional rent
hereunder that would have been payable by Tenant for the period commencing with
such re-entry, dispossess or termination, as the case may be, and ending on the
date then established herein for the expiration of the term of this lease
exceeds (y) the aggregate rental value of the demised premises, as determined by
Landlord, for the same period (which sum is sometimes hereinafter called “the
lump sum payment”); or

 

(2)         Sums equal to any deficiency between the rent hereby reserved and/or
covenanted to be paid and the net amount, if any, of the rents collected (i.e.,
the amount of rents collected hereunder less all of the costs referred to in
item (3) below incurred by Landlord) on account of the lease or leases of the
demised premises for each month of the period which would otherwise have
constituted the balance of the term of this lease. Such deficiency shall become
due and payable monthly, as it is determined; and

 

(3)         A sum to be added to such lump sum payment or deficiency, as the
case may be, equal to the expenses that Landlord incurs in connection with
re-letting the demised premises and pursuing Landlord’s rights and remedies
(whether or not any legal action is commenced) including, but not limited to,
legal expenses, reasonable attorneys’ fees, court costs, brokerage commissions,
advertising costs, the value of any rent-free period, the costs of all
alterations and decorations deemed advisable by Landlord to market the demised
premises following such re-entry or dispossess or in connection with leasing the
demised premises to a new tenant, and costs to keep the demised premises in good
order and/or for preparing the same for re-letting.

 

(ii)         For the purposes of determining the lump sum payment, estimates of
(a) prospective rents, (b) leasing brokerage commissions, (c) allowances and
other concessions offered to tenants, (d) contributions to tenant improvements,
(so-called free rent periods, (e) periods the demised premises may remain vacant
before being re-let (f) and other customary leasing costs may be used as factors
for determining the rental value of the demised premises. Any such valuation
made by Landlord based upon a valuation made by any of the ten (10) largest (as
measured by gross leasable square feet for which leasing commissions were earned
during the most recent calendar year preceding the date of Tenant’s default)
brokerage/leasing companies in the City of New York shall be conclusive and
binding upon Tenant and not subject to review by any court or arbitration panel.

 

C.           If Landlord re-enters the demised premises for any cause, or if
Tenant abandons or vacates the demised premises, any property left in the
demised premises by Tenant shall be deemed to have been abandoned by Tenant, and
Landlord shall have the right to retain or dispose of such property in any
manner without any obligation to account therefor to Tenant. If Tenant shall at
any time default hereunder, and if Landlord shall institute an action or summary
proceeding against Tenant based upon such default, then Tenant will reimburse
Landlord for the legal expenses and fees thereby incurred by Landlord.

 

D.           IF TENANT SHALL AT ANY TIME DEFAULT IN THE PERFORMANCE OF ANY
MONETARY OR NON-MONETARY OBLIGATION UNDER THIS LEASE AND LANDLORD SHALL (A)
INSTITUTE ANY ACTION, SUMMARY PROCEEDING OR ARBITRATION OR (B) MAKE ANY CLAIM IN
ANY BANKRUPTCY PROCEEDING INSTITUTED BY TENANT OR BY ANY THIRD PARTY AGAINST,
TENANT, THEN TENANT SHALL REIMBURSE LANDLORD (IF LANDLORD IS THE PREVAILING
PARTY) FOR THE LEGAL FEES AND OTHER EXPENSES THEREBY INCURRED BY LANDLORD.
FURTHERMORE, IF IN ANY ACTION, PROCEEDING, BANKRUPTCY PROCEEDING OR ARBITRATION
INSTITUTED BY LANDLORD, TENANT OR ANY OTHER PARTY, LANDLORD SHALL BE COMPELLED
TO OR SHALL DEEM IT NECESSARY TO ENFORCE ANY PROVISION HEREOF, IMPLEAD ANY PARTY
OR DEFEND AGAINST ANY CLAIM MADE OR ACTION BROUGHT BY TENANT OR ANY OTHER PARTY
SEEKING TO INVALIDATE, REJECT (INCLUDING, WITHOUT LIMITATION, THE REJECTION OF
THIS LEASE UNDER THE BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE THERETO) OR TO
PREVENT THE ENFORCEMENT OF ANY PROVISION HEREOF, LANDLORD SHALL LIKEWISE BE
ENTITLED TO AND TENANT SHALL REIMBURSE LANDLORD (IF LANDLORD IS THE PREVAILING
PARTY) FOR THE LEGAL FEES AND OTHER EXPENSES INCURRED BY LANDLORD IN CONNECTION
WITH OR ARISING OUT OF ANY SUCH ACTION, PROCEEDING, BANKRUPTCY PROCEEDING OR
ARBITRATION.

 

16

 

 

7.           LANDLORD MAY CURE DEFAULTS

 

If Tenant shall default in performing any covenant or condition of this lease,
Landlord may perform the same for the account of Tenant, and if Landlord, in
connection therewith, or in connection with any default by Tenant, makes any
expenditures or incurs any obligations for the payment of money, including but
not limited to attorneys’ fees and disbursements, such sums so paid or
obligations incurred shall be deemed to be additional rent hereunder, and shall
be paid by Tenant to Landlord, together with interest at the average of all
prime rates published from time to time in The Wall Street Journal (Eastern
Edition) plus eight percent (8%), calculated from the date of each expenditure
by Landlord, within five (5) days of rendition of any bill or statement
therefor, and if Tenant’s lease term shall have expired at the time of the
making of such expenditures or incurring such obligations, such sums shall be
recoverable by Landlord as damages.

 

8.           ALTERATIONS

 

A.           Tenant shall make no decoration, alteration, addition or
improvement (each hereinafter referred to as an “alteration”) in the demised
premises, without the prior written consent of Landlord, and then only by
contractors or mechanics and in such manner and with such materials as shall be
approved by Landlord. All alterations to the demised premises, including,
without limitation, window and central air conditioning equipment and duct work,
if any, and fixtures, equipment and built-ins, except movable office furniture
and equipment installed at the expense of Tenant, shall, unless Landlord elects
otherwise in writing, become the property of Landlord, and shall be surrendered
with the demised premises at the expiration or sooner termination of the term of
this lease. Any such alterations, additions and improvements which Landlord
shall designate, shall be removed by Tenant and any damage repaired, at Tenant’s
expense prior to the expiration of the term of this lease.

 

B.           Anything in this Article to the contrary notwithstanding, Landlord
shall not unreasonably withhold or delay approval of written requests of Tenant
to make nonstructural interior alterations in the demised premises, provided
that such alterations do not require the installation of floor support or affect
utility services, plumbing and electrical lines or other systems of the
building. All alterations shall be performed in accordance with the foregoing
and the following conditions:

 

(i)          All alterations shall be performed in accordance with plans and
specifications first submitted to Landlord for its prior written approval. No
alteration or any work to be performed with respect thereto, may result in the
reduction of any environmental rating which may now or hereafter exist for the
building (i.e., LEED, Green Globes, Energy Star).

 

(ii)         All alterations shall be performed in a good and workmanlike
manner. Tenant shall, prior to the commencement of any such alterations, at its
sole cost and expense, obtain and exhibit to Landlord any and all governmental
permits required in connection with such alterations.

 

(iii)        All alterations shall be performed in compliance with all other
applicable provisions of this lease, all building regulations (including
specifications for construction material and finishes criteria adopted by
Landlord for the building) and with all applicable laws, ordinances, directions,
rules and regulations of governmental authorities having jurisdiction,
including, without limitation, the Americans with Disabilities Act of 1990, as
amended, New York City Local Law No. 5/73 and New York City Local Law No. 58/87
and similar present or future laws, and regulations issued pursuant thereto, and
also New York City Local Law No. 76, all laws referred to in Article 15 hereof,
and similar present or future laws, and regulations issued pursuant thereto, on
abatement, storage, transportation and disposal of asbestos, which work, if
required, shall be effected at Tenant’s sole cost and expense, by contractors
and consultants approved by Landlord and in strict compliance with the aforesaid
rules and regulations and with Landlord’s rules and regulations thereon.
Notwithstanding anything to the contrary herein contained, Tenant agrees not to
perform any work that affects the structural elements of the building or any
building mechanical system. In performing any work, Tenant shall use, to the
fullest extent feasible, materials from sustainable sources.

 

17

 

 

(iv)        All work shall be performed with union labor having the proper
jurisdictional qualifications by contractors and subcontractors approved by
Landlord.

 

(v)         All work to be performed by Tenant shall be done in a manner that
will not interfere with or disturb other tenants and occupants of the building.
No demolition or core drilling or welding shall be permitted between the hours
of 7:00 a.m. and 6:00 p.m. on Mondays through Fridays.

 

(vi)        All alterations or other work and installations in and for the
demised premises, which shall be consented to by Landlord as provided herein,
including without limitation, alterations and other work in connection with
preparing the demised premises for Tenant’s occupancy thereof, if any, and any
further changes in or additions to the demised premises after said initial work
has been completed, shall, at Landlord’s option, be effected on Tenant’s behalf
by Landlord, its agents or contractors, and Tenant shall pay to Landlord, as
additional rent promptly when billed, all costs for such work, including labor,
materials and general conditions, plus, for supervising and coordinating such
work (regardless of whether Landlord, its agents or contractors perform such
work), ten (10%) percent of the cost of such work (including general conditions)
for overhead. In addition, Tenant shall reimburse Landlord for all out-of-pocket
costs and expenses incurred by Landlord in reviewing Tenant’s plans and
specifications in connection with any alteration to the demised premises. During
the course of any alterations or other work requiring a permit from any
governmental authority, Tenant shall cause its contractors to provide payment
and performance bonds issued by a surety company having an AM Best’s rating
satisfactory to Landlord and the following insurance, also issued by an
insurance company satisfactory to Landlord: worker’s compensation and disability
insurance covering all persons employed for such work; commercial general
liability and property damage insurance naming the holder of any mortgage on the
building, Landlord, its managing agent and its designees as additional insureds,
with coverage of at least $5,000,000 combined single limit; builder’s risk
insurance in an amount reasonably satisfactory to Landlord; and business
automobile liability insurance for all owned, non-owned and hired vehicles with
a $1,000,000 combined single limit.

 

(vii)       Tenant shall deliver to Landlord prior to commencing any alteration,
certificates of the insurance required under clause (vi) above naming with
respect to such insurance, except workers compensation and disability insurance,
Landlord, its managing agent, its mortgagees and other designees with an
insurable interest, as additional insureds, together with the declaration page
of each such insurance policy and the endorsements thereto designating such
persons or parties as additional insureds.

 

(viii)      Notwithstanding anything herein set forth to the contrary, within
thirty (30) days after final completion of any alteration, Tenant shall deliver
to the Landlord (a) final record drawings of the alteration including, as may be
pertinent to the work performed, a reflected ceiling plan, mechanical and
electrical drawings, partition plan and any other drawings which may be required
to indicate accurately the layout and systems of the demised premises and (b) a
summary by trade of the costs incurred in performing such work and such other
records as Landlord may require to document such costs, all certified (if so
requested by Landlord) by a reputable, independent certified public accountant.
Tenant shall require its architect to load and maintain such record plans on a
CADD system.

 

C.           In any case under this Article 8, or any other provision of this
lease, where Landlord’s consent shall be required for the use or employment of
any contractor, vendor or other supplier or labor or material, Tenant
acknowledges and agrees that any such consent shall under no circumstances be
deemed a warranty, assurance or guarantee that such contractor, vendor or
supplier is qualified for the work or engagement for which Tenant is retaining
such contractor, vendor or supplier, or that the work, services, or materials
being provided shall be in compliance with Tenant’s plans and specifications or
comply with law or that any work shall be performed in a workmanlike fashion
free of any defect. Tenant specifically disclaims and waives any right, claim or
cause of action against Landlord based upon any such contractor, vendor or
supplier’s defective work, material or service or failure to perform any work in
accordance with any agreement, law or professional standard. The provisions of
this Article 8C shall be controlling whether or not any consent by Landlord to
any such contractor, vendor or supplier contains any such or similar disclaimer
or waiver of liability or any such contractor, vendor or supplier is related to
Landlord or its managing agent.

 

18

 

 

9.           LIENS

 

Prior to commencement of its work in the demised premises, Tenant shall (i)
obtain and deliver to Landlord a written letter of authorization, in form
reasonably satisfactory to Landlord’s counsel, signed by architects, engineers,
designers and consultants to become involved in such work, which shall confirm
that in the event such work is discontinued or abandoned any of their drawings
or plans are to be removed from any filing with governmental authorities, on
request of Landlord, in the event that said architect, engineer or designer
thereafter no longer is providing services with respect to the demised premises
and (ii) if requested by Landlord, obtain and deliver to Landlord, a payment and
performance bond or other security in an amount and form satisfactory to
Landlord. With respect to contractors, subcontractors, materialmen and laborers,
and architects, engineers and designers, for all work or materials to be
furnished to Tenant at the demised premises, Tenant agrees to obtain and deliver
to Landlord written and unconditional waivers of mechanics liens upon the
demised premises or the building, after payments to the contractors, their
subcontractors and vendors, Tenant’s architects, engineers, designers and
consultants, subject to any then applicable provisions of the Lien law.
Notwithstanding the foregoing, Tenant at its expense shall cause any lien filed
against the demised premises or the building, for work or materials claimed to
have been furnished to Tenant, to be discharged of record within thirty (30)
days after notice thereof. Breach of the obligation under the preceding sentence
shall be deemed a material and substantial default by Tenant under this lease,
and, notwithstanding any provision of Article 5 hereof, no further notice shall
be required for Landlord to exercise any right or remedy provided herein or by
law.

 

10.          REPAIRS

 

Tenant shall keep the demised premises clean and in good order and repair.
Tenant shall take good care of the demised premises and the fixtures and
appurtenances therein, and shall make all repairs necessary to keep them in good
working order and condition, including structural repairs when those are
necessitated by the act, omission or negligence of Tenant or its agents,
employees or invitees, or any alteration by Tenant or its agents, employees or
invitees. The exterior walls of the building, the windows and the portions of
all window sills outside same and areas above any hung ceiling are not part of
the demised premises demised by this lease, and Landlord hereby reserves all
rights to such parts of the building. Landlord shall replace, at the expense of
Tenant, any plate glass and other glass damaged or broken from any cause
whatsoever in and about the demised premises. Landlord may insure, and keep
insured, at Tenant’s expense, all plate and other glass in the demised premises
for and in the name of Landlord. Bills for the premium therefor shall be
rendered by Landlord to Tenant at such times as Landlord may elect and shall be
due from and payable by Tenant when rendered and the amount thereof shall be
deemed to be and paid as additional rent.

 

11.          DESTRUCTION

 

If the demised premises shall be partially damaged or rendered wholly
untenantable by fire or other casualty and Landlord shall not elect to terminate
this lease as provided below in this Article 11, the damage shall be repaired at
the expense of Landlord, but without prejudice to the rights of subrogation, if
any, of Landlord’s insurer. Landlord shall not be required to repair or restore
any of Tenant’s property or any alteration or leasehold improvement made by or
for Tenant at Tenant’s expense. Tenant shall give Landlord prompt notice of any
damage or destruction to the demised premises. The rent shall abate in
proportion to the portion of the demised premises not usable by Tenant. Landlord
shall not be liable to Tenant for any delay in restoring the demised premises,
Tenant’s sole remedy being the right to an abatement of rent, as above provided.
If (i) the demised premises are rendered wholly untenantable by fire or other
casualty and if Landlord shall decide not to restore the demised premises, (ii)
the demised premises are rendered wholly untenantable by fire or other casualty
during the last twenty-four (24) months of the term hereof or (iii) if the
building shall be so damaged that Landlord shall decide to demolish it or to
rebuild it (whether or not the demised premises have been damaged), Landlord may
within ninety (90) days after such fire or other cause give written notice to
Tenant of its election that the term of this lease shall automatically expire no
less than ten (10) days after such notice is given. Tenant hereby expressly
waives the provisions of Section 227 of the Real Property Law and agrees that
the foregoing provisions of this Article shall govern and control in lieu
thereof.

 

19

 

 

12.          END OF TERM

 

Tenant shall surrender the demised premises to Landlord at the expiration or
sooner termination of this lease in good order and condition, except for
reasonable wear and tear and damage by fire or other casualty, and Tenant shall
remove all of its property. Tenant agrees that any personal property remaining
in the demised premises following the expiration of the term of this lease (or
such earlier date as of which the term hereof may have been terminated) shall
for all purposes be deemed conveyed to and to be the property of Landlord who
shall be free to dispose of such property, at Tenant’s cost, in any manner
Landlord deems desirable. Landlord may retain or assign any salvage or other
residual value of such property. In consideration of Landlord’s disposing of
such property, Tenant shall reimburse Landlord or pay to Landlord any cost that
Landlord may incur in disposing of such property within ten (10) days after
demand therefor. Tenant shall indemnify and save Landlord harmless against all
costs, claims, loss or liability resulting from delay by Tenant in so
surrendering the demised premises, including, without limitation, any claims
made by any succeeding tenant founded on such delay. Additionally, the parties
recognize and agree that other damage to Landlord resulting from any failure by
Tenant timely to surrender the demised premises will be substantial, will exceed
the amount of monthly rent theretofore payable hereunder, and will be impossible
of accurate measurement. Tenant therefore agrees that if possession of the
demised premises is not surrendered to Landlord within one (1) day after the
expiration or sooner termination of the term of this lease, then Tenant will pay
Landlord the following liquidated damages: (i) for the first month or portion
thereof during which Tenant holds over in the demised premises after expiration
or termination of the term of this lease, a sum equal to one and one-half (1½)
times the average fixed annual rent and additional rent which were payable per
month under this lease during the last six (6) months of the term thereof; and
(ii) for any month or portion of a month after said first month, during which
Tenant holds over in the demised premises after expiration or termination of the
term of this lease, a sum equal to two (2) times the average fixed annual rent
and additional rent which were payable per month under this lease during the
last six (6) months of the term thereof. The aforesaid obligations shall survive
the expiration or sooner termination of the term of this lease. Anything in this
lease to the contrary notwithstanding, the acceptance of any rent shall not
preclude Landlord from commencing and prosecuting a holdover or summary eviction
proceeding, and the preceding sentence shall be deemed to be an agreement
expressly “providing otherwise” within the meaning of Section 232-c of the Real
Property Law of the State of New York and any successor law of like import.
Tenant expressly waives, for itself and for any person claiming through or under
the Tenant, any rights which the Tenant or any such Person may have under the
provisions of Section 2201 of the New York Civil Practice Law and Rules and of
any successor law of like import then in force in connection with any holdover
summary proceedings which the Landlord may institute. Tenant’s obligations under
this paragraph shall survive the expiration or sooner termination of the term of
this lease. At any time during the term of this lease, Landlord may exhibit the
demised premises to prospective purchasers, investors or mortgagees of
Landlord’s interest therein. During the last year of the term of this lease,
Landlord may exhibit the demised premises to prospective tenants.

 

13.          SUBORDINATION AND ESTOPPEL; ETC.

 

A.           T Tenant has been informed and understands that Landlord’s title
arises out of and by virtue of a sublease (the “Sublease”) from Empire State
Building Associates L.L.C., which entity’s title arises from a lease (the
“Ground Lease”) with Empire State Land Associates L.L.C. of the land and the
building of which the demised premises form a part, the current term of which
Sublease expires on January 4, 2076). A copy of the Ground Lease and the
Sublease may be examined at the office of Landlord at any time during regular
business hours upon reasonable advance notice. This lease and Tenant’s rights
hereunder are and shall be subject and subordinate to the Ground Lease, the
Sublease and all other ground or underlying leases and subleases and to all
mortgages, building loan agreements, leasehold mortgages, spreader and
consolidation agreements and other similar documents and instruments
(individually, a “Superior Interest” and collectively, “Superior Interests”),
which may now or hereafter affect such leases or subleases or the real property
of which the demised premises form a part and to all renewals, modifications,
consolidations, replacements, extensions, assignments, spreaders, consolidations
and refinancings thereof and to all advances made or hereafter made thereunder.
This Article shall be self-operative and no further instrument of subordination
shall be necessary. In confirmation of such subordination, Tenant shall within
ten (10) days after written request execute any instrument in recordable form
that Landlord or the holder of any Superior Interest may request. Tenant hereby
appoints Landlord as Tenant’s irrevocable attorney-in-fact to execute any
document of subordination on behalf of Tenant. The foregoing power of attorney
is a power coupled with an interest and not revocable during the term of this
lease. In the event that the Ground Lease, the Sublease or any other ground or
underlying lease is terminated, or any mortgage foreclosed, this lease shall not
terminate or be terminable by Tenant unless Tenant was specifically named in any
termination or foreclosure judgment or final order for the purposes of
terminating this lease or the interest of Tenant in the demised premises.

 

20

 

 

B.           Any holder of a Superior Interest may elect that this lease shall
have priority over such Superior Interest and, upon notification by such holder
of a Superior Interest to Tenant, this lease shall be deemed to have priority
over such Superior Interest, whether this lease is dated prior to or subsequent
to the date of such Superior Interest. In the event that the Ground Lease, the
Sublease or any other ground or underlying lease is terminated as aforesaid, or
if the interests of Landlord under this lease are transferred by reason of or
assigned in lieu of foreclosure or other proceedings for enforcement of any
mortgage, or if the holder of any mortgage acquires a lease in substitution
therefor, or if the holder of any Superior Interest shall otherwise succeed to
Landlord’s estate in the lease or the building, or the rights of Landlord under
this lease, then Tenant will, notwithstanding anything to the contrary contained
in paragraph A of this Article 13, at the option to be exercised in writing by
the lessor under the Ground Lease or Sublease, the holder of any other Superior
Interest or such purchaser, assignee or lessee, as the case may be, (i) attorn
to it and will perform for its benefit all the terms, covenants and conditions
of this lease on the Tenant’s part to be performed with the same force and
effect as if said lessor, mortgagee or such purchaser, assignee or lessee, were
the landlord originally named in this lease, or (ii) enter into a new lease with
said lessor, mortgagee or such purchaser, assignee or lessee, as landlord, for
the remaining term of this lease and otherwise on the same terms, conditions and
rentals as herein provided. The foregoing provisions shall inure to the benefit
of any such successor landlord, shall apply notwithstanding that, as a matter of
law, this lease may terminate upon the termination of any Superior Interest,
shall be self-operative upon any such request and no further instrument shall be
required to give effect to said provisions; provided, however, that upon request
of any such successor landlord, Tenant shall promptly execute and deliver, from
time to time, any instrument in recordable form that any successor landlord may
reasonably request to evidence and confirm the foregoing provisions of this
paragraph, in form and content reasonably satisfactory to each such successor
landlord, acknowledging such attornment and setting forth the terms and
conditions of its tenancy. Upon such attornment, this lease shall continue in
full force and effect as a direct lease between such successor landlord and
Tenant upon all of the then executory terms of this lease except that such
successor landlord shall not be: (a) liable for any previous act or omission or
negligence of any prior landlord under this lease (including, without
limitation, Landlord); (b) subject to any counterclaim, demand, defense,
deficiency, credit or offset which Tenant might have against any prior landlord
under this lease (including, without limitation, Landlord); (c) bound by any
modification, amendment, cancellation or surrender of this lease or by any
prepayment of more than one month’s rent or additional rent, unless such
modification, cancellation, surrender or prepayment shall have been approved in
writing by the successor landlord; (d) bound by any security deposit, cleaning
deposit or other prepaid charge which Tenant might have paid in advance to any
prior landlord under this lease (including, without limitation, Landlord),
unless such payments have been received by the successor landlord; and (e) bound
by any agreement of any landlord under the lease (including, without limitation,
Landlord) with respect to the completion of any improvements affecting the
demised premises, the building, the land or any part thereof or for the payment
or reimbursement to Tenant of any contribution to the cost of the completion of
any such improvements. Nothing contained herein will be deemed to impair any
right, privilege or option of the holder of any Superior Interest.

 

C.           If the then current term of the Sublease or any other ground or
other underlying lease to which this lease is subordinate shall expire prior to
the date set forth herein for the expiration of this lease, then, unless (i) the
term of the Sublease or such ground or other underlying lease, as the case may
be, shall have been extended, which extension Landlord may arbitrarily decline
to enter into, or (ii) the holder of any Superior Interest shall elect, in
writing, to have Tenant attorn to it, the term of this lease shall expire on the
date of the expiration of the Sublease, or such ground or other underlying lease
to which this lease is subordinate, notwithstanding the later termination date
herein above set forth. If the Sublease or any such ground or other underlying
lease is renewed or if the holder of any Superior Interest shall elect, in
writing, to have Tenant attorn to it, then the term of this lease shall expire
as herein above set forth and, Tenant shall attorn to the holder of such
Superior Interest on the terms and conditions set forth herein for attornment.

 

21

 

 

D.           From time to time, Tenant, on ten (10) days’ prior written request
by Landlord, time being of the essence, will deliver to Landlord and the holder
of any Superior Interest a statement in writing (upon which any person to whom
it is addressed or certified may rely) certifying that this lease is unmodified
and is in full force and effect (or if there have been modifications, that the
same is in full force and effect as modified and identifying the modifications)
and the dates to which the rent and other charges have been paid, the amounts of
fixed annual and additional rents, stating the date of expiration of the term
hereof and whether any renewal option exists (and if so, the terms thereof),
stating whether any defense or counterclaim to the payment of any rent exists,
whether any allowance or work is due to Tenant from Landlord, stating whether or
not the Landlord is in default in performance of any covenant, agreement or
condition contained in this lease and, if so, specifying each such default of
which Tenant may have knowledge, stating whether any bankruptcy case has been
commenced with respect to Tenant, and containing such other information as the
holder of any Superior Interest may request. Any such statement that contains
language to the effect that such statement is not a waiver of rights or remedies
for possible but unspecified defaults or with respect to defaults discovered
subsequent to the delivery of the statement and/or that in the case of a
conflict between such statement and this lease, that the terms of this lease
control, shall not comply with Tenant’s obligations under this paragraph D. If
Tenant shall fail to deliver such a statement within such ten (10) day period,
Landlord is hereby appointed the true and lawful attorney-in-fact of Tenant,
coupled with an interest, for the purpose of executing and delivering such
statement on behalf of Tenant and the holder of any such Superior Interest may
rely on any such certificate so executed and delivered. Nothing contained herein
will be deemed to impair any right, privilege or option of the holder of any
superior interest.

 

E.           If, in connection with obtaining, continuing or renewing financing
or refinancing for the building and/or the land, the lender shall request
reasonable modifications to this lease as a condition to such financing or
refinancing, Tenant will not unreasonably withhold, delay or defer its consent
thereto, provided that such modifications do not materially and adversely
increase the obligations of Tenant hereunder (except to the extent that Tenant
may be required to give notices of any defaults by Landlord to such lender with
the granting of such additional time for such curing as may be required for such
lender to get possession of the said building and/or land) or materially and
adversely affect the leasehold interest hereby created or the rights of Tenant
thereunder.

 

F.           If any act or omission by Landlord shall give Tenant the right,
immediately or after the lapse of time, to cancel or terminate this lease or to
claim a partial or total eviction, Tenant shall not exercise any such right
until: (a) it shall have given written notice of such act or omission to each
holder of any Superior Interest of which it has written notice, and (b) a
reasonable period for remedying such act or omission shall have elapsed
following such notice (which reasonable period shall be equal to the period to
which Landlord would be entitled under this lease to effect such remedy, plus an
additional thirty (30) day period), provided such holder or lessor shall, with
reasonable diligence, give Tenant notice of its intention to remedy such act or
omission and shall commence and continue to act upon such intention.

 

14.          CONDEMNATION

 

A.           In the event that the whole of the demised premises shall be
lawfully condemned or taken in any manner for any public or quasi-public use or
purpose, this lease and the term and estate hereby granted shall forthwith cease
and terminate as of the date of vesting of title (hereinafter referred to as the
“date of taking”), and Tenant shall have no claim against Landlord or any
condemning authority or entity for, or make any claim for, the value of any
unexpired term of this lease, and the rent and additional rent shall be
apportioned as of such date.

 

B.           In the event that any part of the demised premises shall be so
condemned or taken, then this lease shall be and remain unaffected by such
condemnation or taking, except that the rent and additional rent allocable to
the part so taken shall be apportioned as of the date of taking, provided,
however, that Tenant may elect to cancel this lease in the event more than
twenty-five (25%) percent of the demised premises should be so condemned or
taken, provided such notice of election is given by Tenant to Landlord not later
than thirty (30) days after the date when title shall vest in the condemning
authority. Landlord shall promptly give Tenant copies of any notice received
from the condemning authority as to vesting. Upon the giving of such notice,
this lease shall terminate on the thirtieth (30th) day following the date of
such notice and the rent and additional rent shall be apportioned as of such
termination date. Upon such partial taking and this lease continuing in force as
to any part of the demised premises, the rent and additional rent shall be
diminished by an amount representing the part of said rent and additional rent
properly applicable to the portion or portions of the demised premises which may
be so condemned or taken. If as a result of the partial taking (and this lease
continuing in force as to the part of the demised premises not so taken), any
part of the demised premises not taken is damaged, Landlord agrees with
reasonable promptness to commence the work necessary to restore the damaged
portion to the condition existing immediately prior to the taking (subject to
paragraph D of this Article), and prosecute the same with reasonable diligence
to its completion. In the event Landlord and Tenant are unable to agree as to
the amount by which the rent and additional rent shall be diminished, the matter
shall be determined by arbitration in New York City.

 

22

 

 

C.           Nothing herein provided shall preclude Tenant from appearing,
claiming, proving and receiving in the condemnation proceeding, Tenant’s moving
expenses, and the value of Tenant’s fixtures, or Tenant’s alterations,
installations and improvements (to the extent, only, paid for by Tenant and not
reimbursed by Landlord or by insurance), which do not become part of the
building, or property of Landlord; or, in the case of temporary taking, so long
as rent hereunder is paid to Landlord, Tenant may make a claim for rental value
and damages to the demised premises (which are of a nature that Tenant is
obligated hereunder to repair same) or damages to Tenant’s furniture and
fixtures.

 

D.           In the event that only a part of the demised premises shall be so
taken and Tenant shall not have elected to cancel this lease as above provided,
the entire award for a partial taking shall be paid to Landlord, and Landlord,
at Landlord’s own expense, shall to the extent of the net proceeds (after
deducting reasonable expenses including attorneys’ and appraisers’ fees and any
sums payable to the holder of a Superior Interest) of the award restore the
unaffected part of the building to substantially the same condition and
tenantability as existed prior to the taking.

 

E.           Until said unaffected portion is restored, Tenant shall be entitled
to a proportionate abatement of rent for that portion of the demised premises
which is being restored and is not usable until the completion of the
restoration or until the said portion of the demised premises is used by Tenant,
whichever occurs sooner. Said unaffected portion shall be restored within a
reasonable time but not more than six (6) months after the taking; provided,
however, if Landlord is delayed by strike, lockout, the elements, or other
causes beyond Landlord’s control, the time for completion shall be extended for
a period equivalent to the delay. Should Landlord fail to complete the
restoration within the said six (6) months or the time as extended, Tenant may
elect to cancel this lease and the term hereby granted provided such notice of
election is given by Tenant to Landlord not later than thirty (30) days after
the end of said six (6) months of time or the time as extended.

 

15.          REQUIREMENTS OF LAW

 

A.           (i)          Tenant at its expense shall comply with all laws,
orders and regulations of any governmental authority having or asserting
jurisdiction over the demised premises (each of the foregoing being sometimes
hereinafter referred to as a “Law”), whether any such law, order or regulation
is in effect on, or enacted or made effective after, the date hereof, whether
contemplated or foreseen on the date hereof or not, which shall impose any
violation, order or duty upon Landlord or Tenant with respect to the demised
premises or the use or occupancy thereof.

 

(ii)         If the building shall now or hereafter be subject to any law, order
or regulation affecting its structural integrity; the physical condition of its
façade, roof, parapets or other exterior part thereof; its life, fire, sprinkler
or other safety systems; its mechanical, plumbing, electrical or ventilating
systems; the accessibility of the building and its accouterments to the
handicapped or disabled; or the regulation, containment, abatement, or removal
of hazardous substances therein (including, without limitation, asbestos and
asbestos containing materials) or any other installation, improvement or
alteration, including, without limitation, compliance with New York City Local
Law No. 5/73, Local Law 10/80, Local Law 16/84, Local Law 26/2004, Local Law
476, Local Law 564-A, Local Law 967-A, Local Law 973-A, Chapter 3 of Article 28
of the Administrative Code of the City of New York, the Americans with
Disabilities Act of 1990, as amended, the New York Energy Conservation
Construction Code, any energy conservation code and any laws respecting the
conversion of the building to utilize submeters to measure electricity
consumption, or any other law or regulation which requires Landlord to incur any
obligation or expense to install, alter, make any addition to, improve or repair
the building or any system thereof or any equipment or accouterment to any of
the foregoing or install any new system, Tenant shall pay to Landlord during the
term hereof in monthly installments simultaneously with each installment of
fixed annual rent, as additional rent hereunder, commencing on the first day
following Landlord’s notice or demand for payment thereof, an amount equal to
the product that results from multiplying (a) the quotient that results from
dividing (1) the aggregate expenses (including, without limitation, expenses for
material and labor, architectural, legal, engineering and other professional
fees, interest on and other costs incurred in connection with any loan to
finance such alteration, addition, or improvement, and all related equipment and
apparatus, and rents for leased tools and equipment) incurred from time to time
by Landlord (either prior to or during the term hereof) for such alteration,
addition, improvement or repair and not theretofore recovered by Landlord from
tenants under lease provisions comparable to this paragraph A as of the date of
Landlord’s demand for payment under this paragraph A, by (2) the remaining
period over which each such item of expenses may be amortized (as determined by
Landlord) expressed in months (not exceeding 120); by (b) the number of months
remaining in the term of this lease; by (c) The Percentage (as defined in
Article 2C, Tax Escalation). Tenant acknowledges that the amortization period of
any constituent part of any such alteration or improvement may be different from
the amortization period of any other constituent part and any item of expense
may be amortized over a period different than any other item of expense, and,
also, that expenses may be incurred at different times including during the term
hereof. Landlord may, therefore, separately compute the payments due by Tenant
pursuant to this paragraph taking into account the various amortization periods
of such constituent parts and their individual costs and the times at which
expenses are incurred and bill Tenant, taking each of those factors into
account, billing separately for each component part. The monthly installments
payable by Tenant on account of any such alteration, addition or improvement may
vary depending on the various amortization periods selected by Landlord and
costs of the constituent parts and by virtue of new or additional expenses being
incurred from time to time. Tenant shall pay each such monthly amount as
determined above in this paragraph A, as additional rent hereunder, over the
term hereof until the earlier of the date that such expenses have been fully
reimbursed to Landlord or the expiration of the term hereof.

 

23

 

 

(iii)        Landlord may elect to perform, at Tenant’s sole cost and expense,
all work to comply with any Law as required pursuant to the preceding paragraph,
both structural and non-structural, including, without limitation, asbestos
abatement and abatement of any other hazardous or toxic material that may become
necessary due to Tenant’s particular manner of use or occupancy of the demised
premises, or by reason of any Tenant installation, alteration, improvement or
work and Tenant shall reimburse Landlord for the cost of performing structural
repairs or alterations required by Tenant’s acts or omissions.

 

B.           Tenant shall require every person engaged by Tenant to clean any
window in the demised premises from the outside, to use the equipment and safety
devices required by Section 202 of the Labor Law and the rules of any
governmental authority having or asserting jurisdiction.

 

C.           Tenant at its expense shall comply with all requirements of the New
York Board of Fire Underwriters, or any other similar body affecting the demised
premises and shall not use the demised premises in a manner which shall increase
the rate of fire insurance of Landlord or of any other tenant, over that in
effect prior to this lease. If Tenant’s use of the demised premises increases
the fire insurance rate, Tenant shall reimburse Landlord for all such increased
costs. The fact that the demised premises are being used for the purpose set
forth in Article 1 hereof shall not relieve Tenant from the foregoing duties,
obligations and expenses.

 

16.          CERTIFICATE OF OCCUPANCY

 

Tenant will at no time use or occupy the demised premises in violation of any
certificate of occupancy issued for or statute governing the use of the
building. The statement in this lease of the nature of the business to be
conducted by Tenant shall not be deemed to constitute a representation or
guaranty by Landlord that such use is lawful or permissible in the demised
premises under the certificate of occupancy for the building or any such
statute.

 

17.          POSSESSION

 

If Landlord shall be unable to give possession of the demised premises on the
Commencement Date because of the retention of possession of any occupant thereof
or any alteration or construction work, or for any other reason except as
hereinafter provided, Landlord shall not be subject to any liability for such
failure. In such event, this lease shall stay in full force and effect, without
extension of its term. However, the rent hereunder shall not commence until the
demised premises are available for possession by Tenant. If delay in possession
is due to work, changes or decorations being made by or for Tenant, or is
otherwise caused by Tenant, there shall be no rent abatement and the term and
rent shall commence on the date(s) specified in this lease. If permission is
given to Tenant to occupy the demised premises or other premises prior to the
date specified as the commencement of the term, such occupancy shall be deemed
to be pursuant to the terms of this lease, except that the parties shall
separately agree as to the obligation of Tenant to pay rent for such occupancy.
The provisions of this Article are intended to constitute an “express provision
to the contrary” within the meaning of Section 223(a), New York Real Property
Law. Landlord shall be deemed to have given and/or tendered possession of the
demised premises to Tenant upon notifying Tenant that the demised premises are
available for Tenant’s occupancy and, when applicable, that the keys or other
means of entry to the demised premises may be obtained from Landlord at
Landlord’s (or its agent’s) office in the building. Landlord hereby represents
that the demised premises are currently vacant and are not subject to any other
lease or other occupancy agreement.

 

24

 

 

18.          QUIET ENJOYMENT

 

Landlord covenants that if Tenant pays the rent and additional rent and timely
performs all of Tenant’s other obligations under this lease, Tenant may
peaceably and quietly enjoy the demised premises, subject to the terms,
covenants and conditions of this lease and to the Ground Lease, the Sublease and
other Superior Interests.

 

19.          RIGHT OF ENTRY

 

Tenant shall permit Landlord to erect and maintain pipes and conduits in and
through the demised premises. Landlord or its agents shall have the right: (a)
to enter or pass through the demised premises at all times, by master key, by
reasonable force or otherwise, (b) to examine the same, (c) to exhibit the space
to prospective tenants, purchasers, investors and lenders (as heretofore
provided), (d) to make such repairs, installations, improvements, alterations or
additions to the building (whether or not the work to be performed is within the
demised premises or for their benefit) or the demised premises, as may be
required by law or as Landlord may deem necessary or, for any reason, desirable,
(e) to take back an insubstantial portion of the demised premises as may be
reasonably required for such repairs, installations, improvements, alterations
or additions and (f) to take into and store within and upon the demised premises
all material that may be used in connection with any such repair, installation,
improvement, alteration or addition work. Such entry, storage, work or taking
back a portion of the demised premises in connection with any such repair,
installation, improvement, alteration or addition shall not constitute an
eviction (whether actual or constructive) of Tenant in whole or in part or
breach of the covenant of quiet enjoyment, shall not be grounds for any
abatement of rent, and shall not impose any liability on Landlord to Tenant by
reason of inconvenience or injury to Tenant’s business or to the demised
premises. Landlord shall have the right at any time, without the same
constituting an actual or constructive eviction, and without incurring any
liability to Tenant, to change the arrangement and/or location of entrances or
passageways, windows, corridors, elevators, stairs, toilets, or other public
parts of the building, and to change the name or number by which the building is
known.

 

20.          VAULT SPACE

 

Anything contained in any plan or blueprint to the contrary notwithstanding, no
vault or other space not within the building property line is demised hereunder.
Any use of such space by Tenant shall be deemed to be pursuant to a license,
revocable at will by Landlord, without diminution of the rent payable hereunder.
If Tenant shall use such vault space, any fees, taxes or charges made by any
governmental authority for such space shall be paid by Tenant.

 

21.          INDEMNITY

 

Tenant shall defend, indemnify and hold harmless Landlord, its members and
supervisor, managing agent, other agents, officers, directors, shareholders,
partners, principals, employees and tenants in common (whether disclosed or
undisclosed) (hereinafter collectively referred to as the “Landlord Parties”)
from and against any and all claims, demands, liability, losses, damages, costs
and expenses (including reasonable attorneys’ fees and disbursements) arising
from or in connection with: (a) any breach or default by Tenant in the full and
prompt payment and performance of Tenant’s obligations hereunder; (b) the use or
occupancy or manner of use or occupancy of the demised premises by Tenant or any
person claiming under or through Tenant; (c) any act, omission or negligence of
Tenant or any of its subtenants, assignees or licensees or its or their
partners, principals, directors, officers, agents, invitees, employees, guests,
customers or contractors during the term hereof; (d) any accident, injury or
damage occurring in or about the demised premises during the term hereof; (e)
the performance by Tenant of any alteration or improvement to the demised
premises, including, without limitation, Tenant’s failure to obtain any permit,
authorization or license or failure to pay in full any contractor, subcontractor
or materialmen performing work on such alteration; (f) mechanics lien filed,
claimed or asserted in connection with any alteration or any other work, labor,
services or materials done for or supplied to, or claimed to have been done for
or supplied to, or claimed to have been done for or supplied to Tenant, or any
person claiming through or under Tenant; and (g) any certification made by any
architect or engineer retained by or on behalf of Tenant to any governmental
authority (as well as any certification also executed or submitted by Landlord)
in connection with any alteration or improvement to the demised premises. If any
claim, action or proceeding is brought against any of the Landlord Parties for a
matter covered by this indemnity, Tenant, upon notice from the indemnified
person or entity, shall defend such claim, action or proceeding with counsel
reasonably satisfactory to Landlord and the indemnified person or entity. The
provisions of this Article shall survive the expiration or sooner termination of
this lease.

 

25

 

 

22.          LANDLORD’S LIABILITY

 

A.           If, by reason of (i) strike, (ii) labor troubles, (iii)
governmental pre-emption in connection with a national emergency, (iv) any rule,
order or regulation of any governmental agency, (v) intentionally deleted, (vi)
conditions affected by, or actions (including, without limitation, any
evacuation or closure of the building) taken by Landlord or others reasonably
intended to assure the health, security or safety of the building or any person
in response to, war, any act of terrorism or violence (even if not directed at
the building or any occupant thereof), or other national, state or municipal
emergency (whether or not officially proclaimed by any governmental authority),
(vii) unavailability of power or any disruption of electrical or any other
utility service, or (viii) any other cause beyond Landlord’s control, Landlord
does not fulfill any obligation under this lease or shall be unable to supply
any service which Landlord is obligated to supply, this lease and Tenant’s
obligation to pay rent hereunder shall in no wise be affected, impaired or
excused. As Landlord shall learn of the happening of any of the foregoing
conditions, Landlord shall promptly notify Tenant of such event and, if
ascertainable, its estimated duration, and will proceed promptly and diligently
with the fulfillment of its obligations as soon as reasonably possible.

 

B.           This lease and the obligations of Tenant hereunder shall in no way
be affected because Landlord is unable to fulfill any of its obligations or to
supply any service (e.g., heat, electricity, air conditioning, cleaning (if
Landlord is obligated hereunder to furnish any of the same), elevators, water),
by reason of any of the causes set forth in paragraph A above. Landlord shall
have the right, without incurring any liability to Tenant, to stop any service
because of accident or emergency, or for repairs, alterations or improvements,
necessary or desirable in the judgment of Landlord to the building or the
demised premises, until such repairs, alterations or improvements shall have
been completed. Neither Landlord nor any other Landlord Party shall be liable to
Tenant or anyone else, for any loss or damage to person, property or business,
unless due to the negligence of Landlord. Neither Landlord nor any other
Landlord Party shall be liable for any damage to property of Tenant or of others
entrusted to employees of the building nor for the loss of or damage to any
property of Tenant by theft or otherwise. Landlord or its agents shall not be
liable for any injury or damage to persons or property resulting from fire,
explosion, falling ceilings, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of said building or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or by dampness or by any other cause of whatsoever nature, including
but not limited to the making or repairs and improvements, unless caused by or
due to the negligence of Landlord, its agents, servants or employees; nor shall
Landlord or its agents be liable for any such damage caused by other tenants or
persons in said building or caused by operations in construction of any private,
public or quasi public work; nor shall Landlord be liable for any latent defect
in the demised premises or in the building. Tenant shall give immediate notice
to Landlord in case of fire or accidents in the demised premises or in the
building or of defects therein or in any fixtures or equipment. TENANT AGREES TO
LOOK SOLELY TO LANDLORD’S ESTATE AND INTEREST IN THE LAND AND BUILDING, OR THE
LEASE OF THE BUILDING OR OF THE LAND AND BUILDING, AND THE DEMISED PREMISES, FOR
THE SATISFACTION OF ANY RIGHT OR REMEDY OF TENANT FOR THE COLLECTION OF A
JUDGMENT (OR OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT OF MONEY BY LANDLORD,
IN THE EVENT OF ANY LIABILITY BY LANDLORD, AND NO OTHER PROPERTY OR ASSETS OF
LANDLORD OR ANY OF THE LANDLORD PARTIES (AS DEFINED IN ARTICLE 21 HEREOF) SHALL
BE SUBJECT TO LEVY, EXECUTION OR OTHER ENFORCEMENT PROCEDURE FOR THE
SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH RESPECT TO THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, OR TENANT’S USE AND OCCUPANCY OF
THE DEMISED PREMISES OR ANY OTHER LIABILITY OF LANDLORD TO TENANT (EXCEPT FOR
GROSS NEGLIGENCE, IN WHICH CASE TENANT MAY ALSO LOOK TO THE PROCEEDS OF ANY
INSURANCE CARRIED BY LANDLORD IF NOT PAYABLE UNDER INSURANCE TO BE MAINTAINED BY
TENANT PURSUANT TO THE TERMS HEREOF). IN NO EVENT SHALL TENANT BE ENTITLED TO
MAKE, NOR SHALL TENANT MAKE, ANY CLAIM, AND TENANT HEREBY WAIVES ANY CLAIM, FOR
MONEY DAMAGES (NOR SHALL TENANT CLAIM ANY MONEY DAMAGES BY WAY OF SET-OFF,
COUNTERCLAIM OR DEFENSE) BASED UPON ANY CLAIM OR ASSERTION BY TENANT THAT
LANDLORD HAS UNREASONABLY WITHHELD, CONDITIONED OR DELAYED ITS CONSENT OR
APPROVAL TO A PROPOSED ASSIGNMENT OR SUBLETTING AS PROVIDED FOR IN THIS LEASE
(UNLESS LANDLORD’S FAILURE TO PROVIDE CONSENT IS DETERMINED TO BE MALICIOUS OR
IN BAD FAITH). TENANT’S SOLE REMEDY SHALL BE AN ACTION OR PROCEEDING TO ENFORCE
ANY SUCH PROVISION, OR FOR SPECIFIC PERFORMANCE, INJUNCTION OR DECLARATORY
JUDGMENT.

 

26

 

 

C.           LANDLORD AND ITS AGENTS ARE HEREBY RELEASED FROM AND SHALL NOT BE
LIABLE FOR ANY DAMAGES TO PERSONS OR PROPERTY RESULTING FROM OR INCIDENTAL TO
ANY CRIMINAL ACT OR TERRORIST ATTACK NOTWITHSTANDING ANY ACT OR OMISSION OF ANY
ACCESS CONTROL OR SECURITY GUARD PERSONNEL THAT LANDLORD MAY FROM TIME TO TIME
EMPLOY IN THE BUILDING TO CONTROL ACCESS TO THE BUILDING OR TO DETER UNLAWFUL
ACTIVITY.

 

D.           Notwithstanding anything contained in this lease to the contrary,
if as a result of any repair, alteration, addition or improvement to the
building by or on behalf of Landlord, or the failure of Landlord to make any
repair or to provide any service to the demised premises which Landlord is
obligated to make or provide (as the case may be) under this lease (except if
such failure is due to any of the causes set forth in subparagraph A(i) of this
Article, or a failure by the public utility to provide such service to the
building), Tenant and its employees cannot and do not use (except on an
emergency basis) all or any portion of the demised premises for the normal
conduct of its business, for a period of seven (7) consecutive Business Days,
then Tenant shall be entitled to an abatement of all rent and additional rent
for each day after such seven (7) Business Day period for such portion of the
demised premises which cannot be used as set forth above.         

 

23.          CONDITION OF PREMISES

 

A.           Tenant expressly acknowledges that it has inspected the demised
premises and is fully familiar with the physical condition thereof. Tenant
agrees to accept the demised premises in their “as is” condition. Tenant
acknowledges that Landlord (i) has made no representation respecting the
physical condition of the demised premises, including the existence or
non-existence of any hazardous substances, any defects or other matters
concerning their physical condition and (ii) shall have no obligation to do any
work in and to the demised premises in order to make them suitable and ready for
occupancy and use by Tenant.

 

B.           Notwithstanding anything contained herein to the contrary, Tenant
has advised Landlord that it intends to install an IT closet in the demised
premises. Landlord hereby approves such work in concept, provided that Tenant
complies with the provisions of Article 8 and all other applicable provisions
this lease in connection with such installation.

 

24.          SERVICES

 

A.           Landlord shall provide no services, except as specifically set
forth in this lease (including Exhibit B hereto).

 

B.           Tenant acknowledges that it has been advised that the cleaning
contractor for the building may be a subdivision or affiliate of Landlord.
Tenant agrees to employ said contractor or such other contractor as Landlord may
from time to time designate for any waxing, polishing and other maintenance work
in or to the demised premises and Tenant’s furniture, fixtures and equipment,
provided that the prices charged by said contractor are comparable to the prices
charged by other contractors for the same work. Tenant agrees that under no
circumstances shall it employ any other cleaning and maintenance contractor, nor
any individual, firm or organization for such purposes without Landlord’s prior
written consent. If Landlord and Tenant cannot agree on whether the prices being
charged by the contractor designated by the Landlord are comparable to those
charged by other contractors, Landlord or Tenant may submit such dispute to
binding arbitration pursuant to Article 41 hereof. While such dispute is pending
resolution, Tenant shall pay the charges billed by Landlord or its approved
cleaning contractor, as the case may be. Landlord shall not be obligated to
provide cleaning services in excess of the specifications set forth in Exhibit B
annexed hereto and made part hereof.

 

27

 

 

C.           (i)          Landlord agrees to install, at its own cost and
expense, all equipment necessary to make available to Tenant the building
chilled water and warm water circulating system (summer cooling and winter
ventilation).

 

(ii)         Tenant agrees that necessary work for the installation of any such
equipment or facilities and the repair and maintenance thereof may be performed
by Landlord during regular working hours without diminution or abatement of rent
and without liability on the part of Landlord by reason of inconvenience,
annoyance or injury to business arising from the performance of said work.
Landlord shall use reasonable efforts to perform such work in a manner that
minimizes any interference with Tenant’s business operations in the demised
premises; it being understood and agreed, however, that any such work may be
effected on Business Days during Business Hours, and nothing contained herein
shall require Landlord to employ overtime labor.

 

(iii)        The entire installation and all equipment and facilities at any
time forming a part thereof shall be and at all times remain the property of
Landlord. Any change, alteration, addition or extension of any of said equipment
or facilities shall be performed by Landlord at Tenant’s expense. Tenant shall
under no circumstances make any change, alteration, addition or extension of any
of said equipment or facilities, without Landlord’s prior written consent in
each instance.

 

(iv)        Landlord agrees to operate and maintain said equipment and
facilities, provided that all repairs, substitutions replacements caused by
reason of the carelessness, omission, neglect or improper conduct of Tenant, its
servants, employees, agents, visitors or licensees shall be made by Landlord at
the expense of Tenant. All electric current used in the operation of said
equipment servicing the demised premises and Tenant’s share of the electric
current for the production of chilled water and its supply to the demised
premises shall become the obligation of Tenant in accordance with the terms of
Article 3 of this lease (except if and to the extent that the cost of such
electric current is included in any additional rent or fee payable by Tenant
hereunder).

 

25.          JURY WAIVER; DAMAGES

 

THE PARTIES HERETO HEREBY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF SUCH PARTIES
AGAINST THE OTHER WITH RESPECT TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE DEMISED PREMISES, OR FOR THE ENFORCEMENT OF ANY REMEDY
WHETHER PURSUANT TO STATUTE, IN CONTRACT OR TORT, AND IRRESPECTIVE OF THE NATURE
OR BASIS OF THE CLAIM INCLUDING BREACH OF AN OBLIGATION TO MAKE ANY PAYMENT,
FRAUD, DECEIT, MISREPRESENTATION OF FACT, FAILURE TO PERFORM ANY ACT,
NEGLIGENCE, MISCONDUCT OF ANY NATURE OR VIOLATION OF STATUTE, RULE, REGULATION
OR ORDINANCE. IF LANDLORD COMMENCES AGAINST TENANT ANY SUMMARY PROCEEDING OR
OTHER ACTION TO RECOVER POSSESSION OF THE DEMISED PREMISES OR TO RECOVER ANY
RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR
DESCRIPTION IN ANY SUCH PROCEEDING OR ACTION (EXCEPT COMPULSORY COUNTERCLAIMS).
NO DAMAGES SHALL BE AWARDED AND TENANT HEREBY WAIVES ANY CLAIM FOR DAMAGES
(WHETHER ACTUAL, COMPENSATORY, CONSEQUENTIAL, SPECIAL OR PUNITIVE) IN ANY ACTION
OR PROCEEDING (WHETHER JUDICIAL OR AN ARBITRATION) RELATING TO LANDLORD’S
WITHHOLDING, DELAYING OR CONDITIONING ANY CONSENT OR APPROVAL OR THE
REASONABLENESS OF ANY SUCH WITHHOLDING, DELAY OR CONDITION (UNLESS IT IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT LANDLORD IN BAD FAITH OR
WITH MALICIOUS CONDUCT), TENANT’S SOLE REMEDY THEREFOR BEING AN ACTION OR
PROCEEDING FOR SPECIFIC PERFORMANCE, INJUNCTION OR DECLARATORY JUDGMENT.

 

28

 

 

26.          NO WAIVER; CONSTRUCTIVE EVICTION; SURVIVAL OF OBLIGATIONS; ETC.

 

A.           Except as otherwise expressly provided in this lease, no act or
omission of Landlord or its agents shall constitute an actual or constructive
partial or total eviction or give rise to a right of Tenant to terminate this
lease or receive an abatement of any portion of its rent, or to be relieved of
any other obligation hereunder or to be compensated for any loss or injury
suffered by it, except as otherwise explicitly set forth herein. No act or
omission of Landlord or its agents shall constitute acceptance of a surrender of
the demised premises, except a writing signed by Landlord. No employee of
Landlord or Landlord’s agent shall have any power to accept the keys of the
Demised Premises prior to the termination of the Lease, and the delivery of keys
to any such agent or employee shall not operate as a termination of the Lease or
a surrender of the Demised Premises. Acceptance by Landlord of less than the
rent herein provided shall at Landlord’s option be deemed on account of earliest
rent remaining unpaid. No endorsement on any check, or letter accompanying rent,
shall be deemed an accord and satisfaction, and such check may be cashed without
prejudice to Landlord. No waiver of any provision of this lease shall be
effective, unless such waiver be in writing signed by Landlord. This lease
contains the entire agreement between the parties, and no modification thereof
shall be binding unless in writing and signed by the party concerned. Tenant
shall comply with the rules and regulations set forth on Schedule A attached
hereto and made a part hereof, and any reasonable modifications thereof or
additions thereto. Landlord shall not be liable to Tenant for the violation of
such rules and regulations by any other tenant. The failure of Landlord to seek
redress for violation of, or to insist upon the strict performance of any
covenant or condition of this Lease or of any of the Rule or Regulations set
forth or hereafter adopted by Landlord, shall not prevent a subsequent act which
would have originally constituted a violation from having all the force and
effect of an original violation. The receipt by Landlord of rent and/or
Additional Rent with knowledge of the breach of any covenant of this Lease shall
not be deemed a waiver of such breach, and no provision of this Lease shall be
deemed to have been waived by Landlord unless such waiver be in writing signed
by Landlord. No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly rent herein stipulated shall be deemed to be other than on account
of the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided. This lease shall not be affected by nor
shall Landlord in any way be liable for the closing, darkening or bricking up of
windows in the demised premises, for any reason, including as the result of
construction on any property of which the demised premises are not a part or by
Landlord’s own acts.

 

B.           Any delay or failure of Landlord in billing or tendering any
invoice or statement provided for in any provision of this lease, for all or any
portion of any amount payable pursuant to this lease (whether denominated
additional rent or otherwise), including, without limitation, any provision of
Article 2 or Article 3 hereof (including, without limitation, any statement,
invoice, bill, or notice of cost of living adjustment, operating expense
escalation, tax escalation or fuel and/or rating adjustment), shall not
constitute a waiver of or in any way impair (a) Landlord’s right to bill Tenant
at any subsequent time (during or subsequent to the term of this lease),
retroactively for the entire amount so unbilled (which previously unbilled
amount shall be payable within ten (10) days after demand therefor), and to
collect any such amount or (b) Tenant’s continued obligation to pay the same
hereunder.

 

27.          OCCUPANCY AND USE BY TENANT; SIGNAGE

 

A.           Tenant acknowledges that its continued occupancy of the demised
premises, and the regular conduct of its business therein, are of utmost
importance to the Landlord in the renewal of other leases in the building, in
the renting of vacant space in the building, in the provision, as applicable, of
electricity, air conditioning, steam and other services to the tenants in the
building, and in the maintenance of the character and quality of the tenants in
the building. Tenant therefore covenants and agrees that it will occupy the
entire demised premises (subject to the provisions of Article 4), and will
conduct its business therein in the regular and usual manner, throughout the
term of this lease. Tenant acknowledges that Landlord is executing this lease in
reliance upon these covenants, and that these covenants are a material element
of consideration inducing the Landlord to execute this lease. Tenant further
agrees that if it vacates the demised premises or fails to so conduct its
business therein, at any time during the term of this lease, without the prior
written consent of the Landlord, then all rent and additional rent reserved in
this lease from the date of such breach to the expiration date of this lease
shall become immediately due and payable to Landlord.

 

29

 

 

B.           The parties recognize and agree that the damage to Landlord
resulting from any breach of the covenants in paragraph A above will be
extremely substantial, will be far greater than the rent payable for the balance
of the term of this lease, and will be impossible of accurate measurement. The
parties therefore agree that in the event of a breach or threatened breach of
the said covenants, in addition to all of Landlord’s other rights and remedies,
at law or in equity or otherwise, Landlord shall have the right of injunction to
preserve Tenant’s occupancy and use. The words “become vacant or deserted” as
used elsewhere in this lease shall include Tenant’s failure to occupy or use as
by this Article required.

 

C.           Tenant shall not obstruct or permit the obstruction of the light,
halls, areas, roof, stairway or entrances to the building, and will not affix,
erect or inscribe any signs, projections, awnings, signals or advertisements of
any kind to any part of the demised premises including the inside or outside of
the windows or doors thereof and will not paint the outside of the doors thereof
or the inside or outside of the windows thereof unless and until the style,
size, color, construction and location thereof have been approved in writing by
Landlord. Landlord also reserves to itself the sole right to designate the
person, firm or corporation which shall do the work of lettering and erecting of
any and all signs to be affixed to the demised premises or the building.

 

D.           (i)          Notwithstanding anything contained in the lease to the
contrary, it is understood and agreed that Landlord, at Tenant’s expense, may
effect such work as is necessary to cause Tenant’s entrance door and entrance
door signage on the demised premises, at Landlord’s sole discretion, to conform
to the standards and specifications for entrance doors and entrance door signage
as adopted by landlord from time to time (Landlord’s current standards are set
forth in Exhibit C attached hereto and made a part hereof). Landlord may effect
such work at any time after the execution and delivery of this lease. Tenant
shall permit Landlord and its contractors (during Business Hours) such access as
is necessary to perform such work.

 

(ii)         It is further understood and agreed that any approved signage shall
conform to the standards and specifications for signage as may be adopted by
landlord from time to time. In this regard, upon Landlord’s request, Tenant
shall submit to Landlord for its prior written approval a proposal regarding the
content of any such entrance door signage. Any changes to such approved entrance
door sign shall be subject to Landlord’s prior approval and to Landlord’s then
standard signage specifications.

 

E.           (i)          If Tenant shall install a wireless intranet, Internet,
communications network or “Wi-Fi” network (any variation thereof) within the
demised premises, such network (the “Network”) shall be for the use by and only
by Tenant and its employees subject to the terms hereof. No antenna shall exceed
one meter in size and shall, subject to the following provisions of this
paragraph E, conform to all FCC specifications.

 

(ii)         Tenant shall not solicit, suffer, or permit other tenants or
occupants of the building to use the Network or any other communications
service, including, without limitation, any wired or wireless Internet service
that passes through, is transmitted through, or emanates from the demised
premises.

 

(iii)        Tenant agrees that Tenant’s communications equipment and the
communications equipment of Tenant’s service providers and contractors retained
to service the demised premises or installed in the building to service the
demised premises including, without limitation, any antennas, switches, or other
equipment (collectively, “Tenant’s Communications Equipment”) shall be of a type
and, if applicable, a frequency that will not cause radio frequency,
electromagnetic, or other interference to any other party or any equipment of
any other party including, without limitation, Landlord, other tenants, or
occupants of the building or any other party in violation of FCC specifications
concerning radio frequency interference (hereinafter referred to as “RFI”). In
the event that Tenant’s Communications Equipment causes or is believed to cause
any such prohibited RFI, upon receipt of notice from Landlord of such
interference, Tenant will take all steps necessary to correct and eliminate the
interference. If the prohibited RFI is not eliminated within twenty-four (24)
hours (or a shorter period if Landlord believes a shorter period to be
appropriate) then, upon request from Landlord, Tenant shall shut down the
Tenant’s Communications Equipment pending resolution of the interference, with
the exception of intermittent testing upon prior notice to and with the approval
of Landlord. No Network or Tenant’s Communication Equipment may be installed in
any lobby, corridor, building common area or any other area not within the
exclusive control of Tenant.

 

30

 

 

(iv)        Tenant acknowledges that Landlord has granted and/or may grant lease
rights, licenses, and other rights to various other tenants and occupants of the
building and to telecommunications service providers.

 

F.           Tenant shall not exhibit, inscribe, paint or affix any sign,
canopy, advertisement, notice or other lettering on any portion of the Building
or outside of the demised premises without the prior written consent of Landlord
in each instance. Tenant shall submit a plan of all signage or other lettering
proposed to be exhibited, inscribed, painted or affixed within fifteen (15) days
after the Commencement Date. If Tenant fails to submit a plan of all signage or
other lettering proposed to be exhibited, inscribed, painted or affixed within
fifteen (15) days after the Commencement Date, Landlord shall install Building
standard signage at Tenant’s sole cost and expense. If the proposed signage is
acceptable to Landlord, Landlord shall approve such signage or other lettering
by written notice to Tenant. All signage or other lettering which has been
approved by Landlord shall thereafter be installed by Landlord at Tenant’s sole
cost and expense. In the event Landlord requires payment in advance for the
installation of any such signage or other lettering, no installation shall be
commenced by Landlord until Landlord has received payment in full. Upon
installation of any such signage or other lettering, such signage or lettering
shall not be removed, changed or otherwise modified in any way without
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. The removal, change or modification of any signage or other
lettering theretofore installed shall be performed solely by Landlord at
Tenant’s sole cost and expense. Any signage, advertisement, notice or other
lettering which shall be exhibited, inscribed, painted or affixed by or on
behalf of Tenant in violation of the provisions of this paragraph F may be
removed by Landlord and the cost of any such removal shall be paid by Tenant as
additional rent.

 

28.          NOTICES

 

Except as otherwise expressly provided in this lease, any bills, statements,
notices, demands, requests or other communications given or required to be given
under this lease shall be deemed sufficiently given or rendered if in writing,
sent by registered or certified mail (return receipt requested) or by nationally
recognized overnight courier addressed as follows or to such other address as
either Landlord or Tenant may designate as its new address for such purpose by
notice given to the others in accordance with the provisions of this Article 28
(provided, however, that any such communications from Landlord to Tenant may
also be delivered personally at the demised premises):



If to Landlord: Empire State Building Company L.L.C.   350 Fifth Avenue, Third
Floor   New York, New York 10118   Attn: General Manager     with copies to:
Malkin Holdings LLC   60 East 42nd Street   New York, New York 10165   Attn:
Fred Posniak, Senior Asset Supervisor       and     If to Tenant prior to the  
Commencement Date: Helios and Matheson Information Technology Inc.   200 Park
Avenue South   New York, New York 10003

 

If to Tenant following the   Commencement Date: Helios and Matheson Information
Technology Inc.   350 Fifth Avenue, Suite 7520   New York, New York 10118

 

or at any place where Tenant or any agent or employee of Tenant may be found if
mailed subsequent to Tenant’s vacating, deserting, abandoning or surrendering
the demised premises. Notwithstanding anything contained herein to the contrary,
Tenant hereby acknowledges and agrees that any such bill, statement, demand,
notice, request or other communication may be given by Landlord’s agent on
behalf of Landlord. Any such bill, statement, demand, notice, request or other
communication shall be deemed to have been rendered or given (i) from Landlord
to Tenant, at the time of delivery or mailing and (ii) from Tenant to Landlord,
when received. Notwithstanding anything contained in this Article 28 to the
contrary, bills and statements issued by Landlord may be sent by the method(s)
set forth hereinabove, without copies to any other party. This notice provision
has been specifically negotiated between the parties hereto.

 

31

 

 

29.          WATER

 

Landlord shall provide water to Tenant for ordinary cleaning, sprinkler,
lavatory and pantry uses. If Tenant uses water for other than such ordinary
cleaning, sprinkler, lavatory and pantry uses, Landlord may install a water
meter to measure Tenant's water consumption for all purposes and Tenant agrees
to pay for the installation and maintenance thereof and for water consumed as
shown on said meter. If water is made available to Tenant in the building or the
demised premises through a meter which also supplies other premises, or without
a meter, then Tenant shall pay to Landlord Tenant’s proportionate share thereof
as determined by Landlord in its reasonable discretion.

 

30.          SPRINKLER SYSTEM

 

If there shall be a “sprinkler system” in the demised premises for any period
during this lease, and if such sprinkler system is damaged by any act or
omission of Tenant or its agents, employees, licensees or visitors, Tenant shall
restore the system to good working condition at its own expense. Supplementing
Article 15 hereof and not in lieu thereof, if the New York Board of Fire
Underwriters, the New York Fire Insurance Exchange, the Insurance Services
Office, any successor to any of them, any other organization hereafter
performing any function of any of them, or any governmental authority requires
the installation or any alteration to a sprinkler system by reason of Tenant’s
occupancy or use of the demised premises, including any alteration necessary to
obtain the full allowance for a sprinkler system in the fire insurance rate of
Landlord, or for any other reason, Tenant shall make such installation or
alteration promptly, and at its own expense.

 

31.          HEAT; AIR CONDITIONING; ETC.

 

A.           Landlord shall furnish heat to the demised premises during Business
Hours on Business Days during the cold season in each year, and shall furnish
air-conditioning to the demised premises during the same hours, from May 15
through September 15 of each year (when, in Landlord’s reasonable judgment, such
heating or air-conditioning service, as the case may be, is required). Landlord
shall cause the demised premises to be kept clean in accordance with the
cleaning specifications set forth on Exhibit B annexed hereto and made part
hereof, provided they are kept in order by Tenant. Landlord, its cleaning
contractor and their employees shall have after-hours access to the demised
premises and the use of Tenant’s light, power and water in the demised premises
as may be reasonably required for the purpose of cleaning the demised premises.
Landlord may remove Tenant’s extraordinary refuse from the building and Tenant
shall pay the cost thereof. Tenant, at its expense, shall participate in
Landlord’s recycling program for the building with respect to all recyclable
waste generated in the demised premises (or if no such program then exists, then
Tenant shall implement one for itself). If the elevators in the building are
manually operated, Landlord may convert to automatic elevators at any time,
without in any way affecting Tenant’s obligations hereunder.

 

B.           During the term of this lease, any air-conditioning equipment
located in and/or servicing the demised premises shall be maintained, repaired
and replaced as necessary by Landlord. All such equipment is and shall remain
the property of Landlord. Tenant shall not abuse any such equipment, and Tenant
shall reimburse Landlord upon demand for any damage to, or replacement of, such
equipment caused by Tenant or any invitee of Tenant. This obligation shall
survive the expiration or earlier termination of the term hereof.

 

C.           Notwithstanding the foregoing, Tenant shall be responsible for
maintaining, repairing and replacing as necessary any Supplemental A/C Unit (as
hereinafter defined) serving the demised premises. Additionally, in the event
that there is a Supplemental A/C Unit in the demised premises on the date of
this lease, then the electricity consumed by such unit shall be furnished on a
submetering basis, in accordance with the applicable provisions of Article 3 of
this lease. If any existing Supplemental A/C Unit is not already submetered,
Landlord at its expense shall install a submeter, in a location designated by
Landlord, to measure such electricity consumption by the Supplemental A/C Unit.
However, in the event that such Supplemental A/C Unit is installed by or on
behalf of Tenant (pursuant to the provisions of Article 8 hereof), then as part
of such installation work, Tenant shall install such submeter, at Tenant’s
expense, in a location designated by Landlord. If Tenant fails to promptly
install such submeter, then Landlord shall do so, at Tenant’s expense (which
shall be payable on demand as additional rent under this lease). The term
“Supplemental A/C Unit” when used herein shall mean an air conditioning unit
that provides air-conditioning service to the demised premise in excess of the
air-conditioning service being provided by any building air-conditioning systems
and equipment. Tenant shall be solely responsible for any maintaining any
Supplemental A/C Unit and for making any necessary repairs or replacements
thereto.

 

32

 

 

D.           In no event shall Landlord be required to furnish air-conditioning
during hours other than those expressly set forth in this Article.
Notwithstanding the foregoing, Landlord shall provide after-hours
air-conditioning services at Landlord’s then existing schedule of rates for
after-hours air-conditioning for tenants in the building, provided that Tenant
shall give notice to Landlord requesting such after-hours service prior to 3:00
P.M. in the case of after-hours service on weekdays and prior to 1:00 P.M. on
Fridays in the case of after-hours service on weekends.

 

32.          SECURITY DEPOSIT

 

A.           Tenant has deposited with Landlord the sum of $78,520.00 as
security for the performance by Tenant of the terms of this lease. Landlord may
use any part of the security to satisfy any default of Tenant and any expenses
arising from such default, including but not limited to any damages or rent
deficiency before or after re-entry by Landlord. Tenant shall, upon demand,
deposit with Landlord the full amount so used, in order that Landlord shall have
the full security deposit on hand at all times during the term of this lease. If
Tenant shall comply fully with the terms of this lease, the security shall be
returned to Tenant after the date fixed as the end of this lease. In the event
of a sale or lease of the building containing the premises, Landlord may
transfer the security to the purchaser or tenant, and Landlord shall thereupon
be released from all liability for the return of the security and Tenant shall
look solely to such purchaser or tenant for the return thereof. This provision
shall apply to every transfer or assignment of the security to a new Landlord.
Tenant shall have no legal power to assign or encumber the security herein
described. Landlord shall have no fiduciary obligation with respect to the
security deposited hereunder, except as may be imposed by law.

 

B.           In lieu of the cash security deposit referred to in paragraph A
hereof, upon the request of Landlord, Tenant shall deposit with Landlord an
unconditional, irrevocable letter of credit issued or confirmed by a banking
organization which is a member of the New York Clearinghouse Association (or any
successor thereto) in the amount of such cash security deposit, which letter of
credit may be presented at a branch located in New York County, substantially in
the form of the letter of credit annexed hereto and made part hereof as Exhibit
D, as security for the faithful performance and observance by Tenant of the
terms, provisions and conditions of this lease.

 

C.           If the security deposit is in the form of cash, Landlord may, in
its sole discretion, hold such security in an interest-bearing savings account,
in which case Tenant shall be entitled to the interest earned thereon annually,
less the maximum administrative fee allowed by law to which Landlord shall be
entitled under law. Tenant shall execute such documents (including, without
limitation, a W-9 form) as Landlord may reasonably require to open such account
or sub-account into which the security deposit shall be deposited.

 

D.           If the security deposit is in the form of a letter of credit,
Tenant shall pay to Landlord, on demand and as additional rent hereunder, all
fees and charges paid by Landlord to the bank issuing the letter of credit or
any portion thereof in connection with the transfer of same to any future owner
of the building. In the event of a default by Tenant of any of the terms,
provisions or conditions of this lease, Landlord shall be permitted to draw down
the entire amount of the letter of credit or any portion thereof and apply the
proceeds (or a portion thereof in accordance with the terms and provisions
hereinafter set forth). Landlord shall also have the right to draw down the
entire amount of the letter of credit in the event that Landlord receives notice
that the date of expiry of the letter of credit will not be extended by the
issuing bank.

 

33

 

 

E.           It is agreed that in the event Tenant defaults in respect of any of
the terms, provisions and conditions of this lease, including, but not limited
to, the payment of fixed annual rent and additional rent, Landlord may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any fixed annual rent and additional rent or any
other sum as to which Tenant is in default or for any sum which Landlord may
expend or may be required to expend by reason of Tenant’s default in respect of
any of the terms, covenants and conditions of this lease, including, but not
limited to, any damages or deficiency in the reletting of the demised premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord. Neither the amount of the security deposit nor
any portion thereof applied to cure any default or reimburse Landlord for any
costs or damages shall be construed as liquidated damages or shall be deemed to
limit any damages for which Landlord has a right to recover or otherwise to
limit any right or remedy of Landlord at law or in equity. Tenant further
covenants that it shall not assign or encumber or attempt to assign or encumber
the monies (or the letter of credit) deposited herein as security and that
neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. In the
event Landlord applies or retains any portion or all of the security deposited
(in cash or by letter of credit), Tenant shall forthwith restore the amount so
applied or retained so that at all times the amount deposited shall be the
amount herein above then required to be maintained as the security deposit,
exclusive of accrued interest.

 

F.           If and so long as (i) Tenant has never been in default under this
lease, and (ii) Tenant is not then in default under this lease, then the amount
of security deposit required under this Article shall be reduced as follows:
effective as of the first day of the tenth month of the third Lease Year, the
amount of the security deposit required under this Article shall be reduced by
$26,173.33 to a total of $52,346.67 (such date being the “Burn Down Date”), and
Landlord shall promptly return such $26,173.33 to Tenant.

 

33.          RENT CONTROL

 

In the event the fixed annual rent or additional rent or any part thereof
provided to be paid by Tenant under the provisions of this lease during the
demised term shall become uncollectable or shall be reduced or required to be
reduced or refunded by virtue of any Federal, State, County or City law, order
or regulation, or by any direction of a public officer or body pursuant to law,
or the orders, rules, codes or regulations of any organization or entity formed
pursuant to law, whether such organization or entity be public or private, then
Landlord, at its option, may at anytime thereafter terminate this lease, by not
less than thirty (30) days’ written notice to Tenant, on a date set forth in
said notice, in which event this lease and the term hereof shall terminate and
come to an end on the date fixed in said notice as if the said date were the
date originally fixed herein for the termination of the demised term. Landlord
shall not have the right so to terminate this lease if Tenant within such period
of thirty (30) days shall in writing lawfully agree that the rentals herein
reserved are a reasonable rental and agree to continue to pay said rentals, and
if such agreement by Tenant shall then be legally enforceable by Landlord.

 

34.          SHORING

 

Tenant shall permit any person authorized to make an excavation on land adjacent
to the building containing the demised premises to do any work within the
demised premises necessary to preserve the wall of the building from injury or
damage, and Tenant shall have no claim against Landlord for damages or abatement
of rent by reason thereof.

 

35.          EFFECT OF CONVEYANCE; ETC.

 

If the building containing the demised premises shall be sold, transferred or
leased, or the lease thereof transferred or sold, Landlord shall be relieved of
all future obligations and liabilities hereunder and the purchaser, transferee
or tenant of the building shall be deemed to have assumed and agreed to perform
all such obligations and liabilities of Landlord hereunder. In the event of such
sale, transfer or lease, Landlord shall also be relieved of all existing
obligations and liabilities hereunder, provided that the purchaser, transferee
or tenant of the building assumes in writing such obligations and liabilities.

 

36.          RIGHTS OF SUCCESSORS AND ASSIGNS; PARTIAL INVALIDITY

 

This lease shall bind and inure to the benefit of the heirs, executors,
administrators, successors, and, except as otherwise provided herein, the
assigns of the parties hereto. If any provision of any Article of this lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of that Article, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of said Article and of this lease shall be valid and be enforced to the fullest
extent permitted by law.

 

34

 

 

37.          CAPTIONS

 

The captions herein are inserted only for convenience, and are in no way to be
construed as a part of this lease or as a limitation of the scope of any
provision of this lease.

 

38.          LEASE SUBMISSION

 

A.           Landlord and Tenant agree that this lease is submitted to Tenant on
the understanding that it shall not be considered an offer and shall not bind
Landlord in any way unless and until (i) Tenant has duly executed and delivered
duplicate originals thereof to Landlord and tendered all sums and other
documents due upon the execution hereof, and (ii) Landlord has executed and
delivered one duplicate original of this lease to Tenant.

 

B.           If Tenant is a corporation, partnership, limited liability company
or other form of organization or association, each individual executing this
lease on behalf of Tenant hereby agrees that by executing this lease such
individual represents and warrants to Landlord that Tenant is a duly formed and
validly existing entity and that Tenant has full right and authority to execute
and deliver this lease and that each person signing on behalf of Tenant is
authorized to do so.

 

39.          ELEVATORS AND LOADING

 

A.           Except in the event of an emergency, Landlord shall provide
passenger elevator service twenty-four (24) hours a day, seven (7) days a week.
There shall be no major loading or unloading in the building between 8:00 a.m.
and 6:00 p.m. or on any Saturday, Sunday or holiday. Tenant acknowledges it has
been advised that the freight elevators servicing the building can be used from
8:00 a.m. to 6:00 p.m. on weekdays only for less than truck load deliveries
which will not unreasonably interfere with use of the freight elevator by or on
behalf of Landlord and the other tenants of the building.

 

B.           It is the intention of Landlord to maintain in the building,
operatorless automatic control elevators. However, Landlord may, at its option,
maintain in the building either manually operated elevators or operatorless
automatic control elevators or part one and part the other, and Landlord shall
have the right from time to time during said term, to change, in whole or in
part, from one to the other without notice to Tenant and without in any way
constituting an eviction of Tenant or affecting the obligations of Tenant
hereunder or incurring any liability to Tenant hereunder.

 

40.          BROKERAGE

 

Tenant represents and warrants that it neither consulted nor negotiated with any
broker or finder with regard to the demised premises other than Newmark &
Company Real Estate, Inc., d/b/a Newmark Knight Frank and Crosstown Commercial
Properties, LLC (collectively, the “Brokers”). Tenant agrees to indemnify,
defend and save Landlord harmless from and against any claims for fees or
commissions from anyone other than the Brokers with whom Tenant has dealt in
connection with the demised premises or this lease. Landlord agrees to pay any
commission or fee owing to the Brokers pursuant to separate agreements with
them. Nothing in this Article 40 shall be construed to be a third party
beneficiary contract.

 

41.          ARBITRATION

 

In each case specified in this lease in which resort to arbitration shall be
required, such arbitration (unless otherwise specifically provided in other
provisions of this lease) shall be in Manhattan in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and the
provisions of this lease, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. Except as
specifically set forth in this lease, there shall be no right to arbitrate any
dispute arising out of this lease and any other action or proceeding shall be
adjudicated in the state or federal courts sitting in New York County, New York.

 

35

 

 

42.          INSURANCE

 

The following requirements (collectively, the “Insurance Requirements”) shall be
complied with by Tenant at all times during the term hereof:

 

A.           At all times during the term hereof, Tenant shall maintain, at
Tenant’s expense, the following insurance coverage:

 

(i)          special form property insurance, including theft and, if
applicable, boiler and machinery coverage, written at replacement cost value in
an adequate amount to avoid coinsurance and a replacement cost endorsement
insuring Tenant’s trade fixtures, furnishings, equipment and all items of
personal property of Tenant and including property of Tenant’s customers or
clients, as the case may be, located in the demised premises;

 

(ii)         commercial general liability insurance written on a per occurrence
basis with a per occurrence limit of not less than $1,000,000 (with $2,000,000
in the aggregate and $10,000,000 in umbrella policy coverage) and with other
limits reasonably satisfactory to Landlord;

 

(iii)        business interruption insurance covering risk of loss due to the
occurrence of any of the hazards covered by the insurance to be maintained by
Tenant described in paragraph A(i) with coverage in a face amount of not less
than the aggregate amount, for a period of 12 months following the
insured-against peril, of 100% of all fixed annual rent and additional rent to
be paid by Tenant under this lease;

 

(iv)        worker’s compensation insurance and employer’s liability coverage in
statutory limits, and New York State disability insurance as required by law,
covering all employees; and

 

(v)         such other coverage as Landlord may reasonably require with respect
to the demised premises, its use and occupancy and the conduct or operation of
business therein.

 

Landlord may, from time to time, but not more frequently than once every year,
adjust the minimum limits set forth above.

 

B.           All insurance policies to be maintained as set forth above (i)
shall be issued by companies of recognized responsibility, licensed and admitted
to do business in the State of New York, reasonably acceptable to Landlord, and
maintaining a rating of A-/XII or better in Best’s Insurance
Reports-Property-Casualty (or an equivalent rating in any successor index
adopted by Best’s or its successor), (ii) shall provide that they may not be
canceled or modified unless Landlord and all additional insureds and loss payees
thereunder are given at least thirty (30) days prior written notice of such
cancellation or modification, (iii) shall name, as additional insureds,
Landlord, the managing agent of the building and any other person or entity
whose name and address shall have been furnished to Tenant and (iv) shall be
primary and non-contributory in all respects. All policies providing fire and
extended coverage property insurance coverage pursuant to paragraph A(i) shall
name Landlord as loss payee with respect to improvements and alterations, and
shall name Tenant as loss payee with respect to Tenant’s property.

 

C.           Prior to the Commencement Date, Tenant shall deliver to Landlord
binding certificates of insurance for the insurance coverage required by
paragraph A and, if required by Landlord, copies of the declaration page of each
policy and of the endorsements to such policies designating such persons or
parties as additional insureds, providing for deductibles reasonably
satisfactory to Landlord. Tenant shall procure and pay for renewals of such
insurance from time to time before the expiration thereof, and Tenant shall
deliver to Landlord certificates of renewal at least thirty (30) days before the
expiration of any existing policy. If Tenant fails to procure or maintain any
insurance required by this lease and to pay all premiums and charges therefor,
Landlord may (but shall not be obligated to) procure and pay the same, and
Tenant shall reimburse Landlord, within twenty (20) days after demand, for all
such sums paid by Landlord. Any such payment shall not cure or waive any default
by Tenant in the performance of its obligations hereunder, nor shall the
foregoing right of Landlord to make such payment in any way limit, reduce,
diminish or impair the rights of Landlord under the terms of this lease or at
law or in equity arising as a result of any such default. Under no circumstances
shall Landlord be obligated to advise Tenant of Tenant’s failure to procure or
maintain any insurance required hereunder.

 

36

 

 

D.           Tenant shall not carry separate or additional insurance, concurrent
in form or contributing in the event of any loss or damage with any insurance
required to be obtained by Tenant under this lease unless the parties required
by paragraph B above to be named as additional insureds or loss payees
thereunder are so named. Tenant may carry any insurance coverage required of it
hereunder pursuant to blanket policies of insurance so long as the coverage
afforded Landlord and the other additional insureds or loss payees thereunder,
as the case may be, shall not be less than the coverage that would be provided
by direct policies.

 

E.           Tenant agrees to include, if obtainable at no additional cost, in
its fire insurance policy or policies on its furniture, furnishings, fixtures
and other property removable by Tenant under the provisions of its lease of
space in the building appropriate clauses pursuant to which the insurance
company or companies (i) waive the right of subrogation against Landlord and/or
any tenant of space in the building with respect to losses payable under such
policy or policies and/or (ii) agree that such policy or policies shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for losses covered by such policy or policies. But
should any additional premium be exacted for any such clause or clauses, Tenant
shall be released from the obligation hereby imposed unless Landlord or the
other tenants shall agree to pay such additional premium.

 

F.           Tenant shall first seek recovery under its own insurance policy
before proceeding against Landlord for any insured event. If there shall occur
an event of loss that is (or would be) compensable under any insurance Tenant
maintains or is required to maintain pursuant hereto, Tenant shall look to such
insurance for compensation and shall not assert any claim therefor against
Landlord, it being agreed further, that if Tenant shall fail to maintain any
such insurance Landlord shall not be liable for damages to the extent the
required insurance would have otherwise compensated Tenant therefor.
Notwithstanding anything herein set forth to the contrary, the self-insured,
deductible or retained risk not paid by any such insurance shall be borne
exclusively by Tenant. Landlord’s failure to procure any insurance or advise
Tenant of its failure to procure any insurance shall not reduce or mitigate
Tenant’s obligations or liabilities to Landlord.

 

43.          CHANGE OF LOCATION

 

A.           Tenant covenants and agrees that Landlord shall have the absolute
and unqualified right, upon notice to Tenant as prescribed by and given pursuant
to paragraph B below, to designate as the demised premises and relocate Tenant
to space (hereinafter referred to as “Substitute Space”) on any floor in the
building that approximately corresponds to the area of the demised premises
(irrespective of any change in definition pursuant to Article 49); provided,
however, (a) the alterations, installations and finishes to the Substitute Space
shall be as substantially similar as reasonably practicable to the alterations,
installations and finishes to the demised premises then existing when Landlord’s
first notice pursuant to paragraph B below is given and (b) Landlord shall move
Tenant to the Substitute Space at Landlord’s cost. Tenant shall not be required
to remove any alterations or installations from the demised premises in
connection with any relocation pursuant to this Article 43. Notwithstanding such
substitution of space, this lease and all the terms, provisions, covenants and
conditions contained in this lease (including, without limitation, the
obligation to pay fixed annual rent and all additional rent as heretofore set
forth) shall remain and continue in full force and effect, except that the
demised premises shall be and be deemed to be such Substitute Space, with the
same force and effect as if the Substitute Space were originally specified in
this lease as the demised premises hereunder. For the purposes of this
paragraph, “Landlord’s cost” means and such cost is limited to the costs of
physically moving Tenant’s furniture, fixtures, furnishings and other personal
property to and installing Tenant’s telecommunications and computer systems in
the Substitute Space.

 

B.           Landlord shall give Tenant at least three (3) months’ prior notice
of Landlord’s intention to relocate Tenant pursuant to paragraph A above. Such
notice shall specify and designate the Substitute Space and the approximate date
that Tenant shall be required to relocate thereto. Landlord shall give Tenant a
second notice at least ten (10) days prior to the date that the Substitute Space
shall be available for Tenant’s occupancy (such notice to designate the date
Tenant is to move to the Substitute Space) and Tenant, shall move to the
Substitute Space upon the designated date set forth in such second notice (as
such date may be adjourned at Landlord’s discretion, provided that Tenant shall
be given not less than five (5) days’ notice of any adjourned date on which
Tenant is to move). If Tenant fails to move to the Substitute Space at the
expiration of the period designated in the second notice, Landlord may, as
Tenant’s agent, remove Tenant from the demised premises to the Substitute Space.
Failure of Tenant to move to the Substitute Space pursuant to this Article shall
be deemed a substantial breach of this lease.

 

37

 

 

C.           Tenant shall cooperate with Landlord in connection with designing
and performing the interior alterations to the Substitute Space so that the
alterations, installations and finishes thereto shall be as substantially
similar to the alterations to the demised premises as are then in existence at
the time that Landlord’s notice first referred to in paragraph B above is given
as is reasonably practicable.

 

D.           Following such substitution of space (pursuant to this Article) if
any, Landlord and Tenant shall, promptly at the request of either party, execute
and deliver an agreement in recordable form specifying such substitution of
space and the effective date thereof.

 

44.          LATE CHARGES

 

If Tenant shall fail to pay all or any part of any installment of fixed annual
rent or additional rent or any other charge due hereunder for more than ten (10)
days after the same shall have become due and payable, Tenant shall pay to
Landlord, upon demand, as liquidated damages, three ($.03) cents for each dollar
of the amount which shall not have been paid to Landlord within such ten (10)
days after becoming due and payable. The amount not paid and for which such
liquidated damages are being imposed shall be increased each month by all unpaid
sums due under the first sentence of this Article 44 not paid within twenty (20)
days after first accruing and the entire amount thereof (i.e., the original
unpaid amount, the liquidated damages with respect thereto and all additional
accrued and unpaid liquidated damages not timely paid), shall be subject to the
charge under this Article 44 (so that, for example, if the monthly annual rent
due hereunder were $1,000, the liquidated damages sum due under this Article 44
would be $40 [$.04 x $1,000] for the first month that such rent were not timely
paid [$1,040 in total] and $81.60 if such non-payment continued beyond the fifth
day of the second month [$1,040 (unpaid first month’s rent and liquidated
damages) + $1,000 (second month’s rent) = $2,040. $2,040 x $.04 =$81.60], making
the total due for such second month $2,121.60. If such sum were not paid, the
following month the liquidated damages sum would be $124.86 [$2,121.60 + $1,000
= $3,121.60. $3,121.60 x $.04 = 124.86], making the total due for such third
month $3,246.46 and so on and so forth). Tenant acknowledges that the payment of
rent after the date when first due shall result in loss and injury to Landlord
the exact amount of which is not susceptible of reasonable calculation and that
the aforesaid amount of late charge represents a reasonable estimate of such
losses and injury under the circumstances, especially after taking into account
the grace period hereby afforded Tenant before such late charge is to be
imposed. The sums payable pursuant to this Article 44 shall be without prejudice
to any of Landlord’s rights and remedies hereunder at law and equity for
non-payment or late payment of rent or other sums and in addition to any such
rights and remedies, including the right to institute and prosecute a proceeding
under Article 7 of the Real Property Actions and Proceedings Law. No failure by
Landlord to insist upon the strict performance by Tenant of Tenant’s obligation
to pay liquidated damages as provided in this Article shall constitute a waiver
by Landlord of its right to enforce the provisions of this Article in any
instance thereafter occurring. Landlord may, at its option, elect to apply such
payment first to rent and then to late charges, notwithstanding any contrary
direction of Tenant. The provisions of this Article 44 shall not be construed in
any way to extend the grace periods or notice periods provided for elsewhere in
this lease.

 

45.          ENVIRONMENTAL COMPLIANCE

 

A.           (i)          Tenant shall comply with all federal, state and local
environmental protection and regulatory laws applicable to the demised premises.

 

(ii)         Tenant shall not use, generate, manufacture, store or dispose of
any hazardous substance on, under or about the demised premises or the building
nor transport any hazardous substance thereto. Tenant shall immediately advise
the Landlord, in writing of any and all enforcement, clean-up, remediation,
removal or other governmental or regulatory actions instituted, completed or
threatened pursuant to any applicable laws relating to any hazardous substances;
and all claims made or threatened by any person (including a governmental
authority) against the demised premises, Tenant or Landlord relating to any
damage, injury, costs, remedial action or cost recovery compensation arising out
of or due to the existence of any hazardous substance in or about the demised
premises or the building.

 

38

 

 

B.           Tenant shall defend, indemnify and hold Landlord harmless from and
against all actions, causes of action, claims, lawsuits, administrative
proceedings, hearings, judgments, awards, fines, penalties, costs (including
legal, engineers’, experts’, investigatory and consulting fees), damages,
remediation activities and clean-up costs, liens, and all other liabilities
incurred by Landlord whenever incurred, arising out of any Tenant’s act or
failure to act resulting in (i) the existence or presence (or alleged existence
or presence) on or about the building of any hazardous substance or the release
of any hazardous substance into the environment; (ii) any personal injury or
property damage resulting from any hazardous substance in or about the building;
(iii) the violation of any federal, state or municipal environmental protection
or regulatory law; or (iv) the commencement or prosecution by any governmental
authority or private person or entity of any judicial or administrative
procedure arising out of any claims under any federal, state or municipal
environmental protection or regulatory law or common law cause of action in
which Landlord is named a party or in which it may intervene. The obligations of
Tenant under this paragraph B shall survive the expiration or earlier
termination of the term hereof.

 

C.           “Hazardous substance” means any hazardous substance as defined in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. §§ 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986; hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., as any of the
foregoing may be amended or superseded; oil; petroleum product, derivative,
compound or mixture; mineral, including asbestos; chemical; gas; medical waste;
polychlorinated biphenyls (pcb’s); methane; radon; radioactive material;
volatile hydrocarbons; or other material, whether naturally occurring, man-made
or the by-product of any process, which is toxic, harmful or hazardous or
acutely hazardous to the environment or public health or safety; or any other
substance the existence of which on or at any property would be the basis for a
claim for damages, clean-up costs or remediation costs, fine, penalty or lien
under any federal, state or municipal environmental protection or regulatory law
or applicable common law.

 

D.           Tenant shall cooperate with any effort by Landlord to obtain LEED,
Green Globes, Energy Star (or similar) certification for the building.
Notwithstanding anything heretofore set forth to the contrary, if Landlord
shall, whether or not obligated to do so pursuant to any Law, prior to or during
the term hereof, purchase or lease any item of capital equipment, make any
capital improvement or incur any other expense designed to result in (a) savings
or reductions in Expenses, (b) savings in the consumption of energy in the
operation of the building, (c) reductions in pollutants, CO2 and other so-called
greenhouse gases, the building’s carbon “footprint” and/or (d) creating a more
environmentally sustainable building, notwithstanding that such expense was not
required pursuant to any Law then the costs for such equipment and/or
improvements and such other expenses (including, without limitation, permitting
fees, consulting, legal, architectural and engineering fees and inspection
fees), Tenant shall reimburse Landlord for the costs thereof as if such costs
were incurred during the term hereof pursuant to Article 15 and the amounts of
such reimbursement shall be calculated in the same way as prescribed for
expenses to be reimbursed pursuant to the provisions of Article 15. Any expense
to be reimbursed by Tenant under this Article shall not also be billed to Tenant
under Article 15 and vice versa.

 

46.          LEASE FULLY NEGOTIATED

 

In construing this lease, it shall be deemed to be a document fully negotiated
and drafted jointly by counsel to Landlord and counsel to Tenant and the
authorship of any term or provision hereof shall not be deemed germane to its
meaning. The existence or non-existence in any prior draft hereof of any term or
provision whether included herein or not shall not be relevant to the
establishment of the intent of the parties hereto or the meaning of any term or
provision hereof and may not be used as evidence to establish any such intent or
meaning.

 

47.          SMOKING RESTRICTIONS

 

There shall be no smoking, or use of pipes and other paraphernalia for such
purposes, within the demised premises or the building.

 

39

 

 

48.          ANTI-TERRORISM REQUIREMENTS

 

Tenant represents and warrants that, to the best of its knowledge: (i) neither
Tenant nor any person, group or entity who owns any direct or indirect
beneficial interest in Tenant or any of them, is listed on the list maintained
by the United States Department of the Treasury, Office of Foreign Assets
Control (commonly known as the OFAC List) or otherwise qualifies as a terrorist,
Specially Designated National and Blocked Person or a person with whom business
by a United States citizen or resident is prohibited (each a “Prohibited
Person”); (ii) neither Tenant nor any person, group or entity who owns any
direct or indirect beneficial interest in Tenant or any of them is in violation
of any to anti-money laundering or anti-terrorism statute, including, without
limitation, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56
(commonly known as the USA PATRIOT Act), and the related regulations issued
thereunder, including temporary regulations, and Executive Orders (including,
without limitation, Executive Order 13224) issued in connection therewith, all
as amended from time to time; and (iii) neither Tenant nor any person, group or
entity who owns any direct or indirect interest in Tenant is acting on behalf of
a Prohibited Person. Tenant shall indemnify and hold Landlord harmless from and
against all claims, damages, losses, risks, liabilities and costs (including
fines, penalties and legal costs) arising from any misrepresentation in this
paragraph or Landlord’s reliance thereon. Tenant’s obligations under this
paragraph shall survive the expiration or sooner termination of the term of this
lease.

 

49.          CONDOMINIUM PROVISIONS

 

A.           Landlord reserves (and Tenant acknowledges that Landlord has) the
right to convert (or join or acquiesce in the conversion of) the building or
building project to condominium form of ownership (a “Conversion”) of which the
demised premises may, in the sponsor and Landlord’s sole discretion, constitute
all or a portion of a condominium unit (hereinafter referred to as the “Unit”).
If the building is converted to condominium form of ownership, then this lease
shall not be affected thereby and shall continue in full force and effect,
except as follows:

 

(i)          Except as otherwise specifically set forth herein, references to
the building or building project shall be deemed to be references to the Unit;

 

(ii)          Rents based upon increases in real estate taxes shall be payable
upon the following terms:

 

(a)          The Percentage applicable to real estate taxes shall be recomputed
as a decimal fraction carried to four places beyond the decimal point by
dividing the rentable square foot area of the demised premises by the rentable
square foot area of the Unit (as determined by Landlord in its reasonable
judgment);

 

(b)          real estate taxes for the base tax year shall be recomputed by
Landlord using its reasonable judgment to allocate to the Unit the real estate
taxes as would have been allocated to the Unit for the base tax year had the
condominium then been in existence and such amounts as Landlord shall have
determined shall be deemed the real estate taxes for the base tax year; and

 

(c)          if any such conversion shall be effective on a date that is not the
first day of a relevant comparative year, additional rent for increases in real
estate taxes, as the case may be, shall be calculated for the periods before and
following the effective date of such conversion according to the appropriate
methodology for such period and accordingly prorated for each such period.

 

B.           Regardless of whether or not Tenant may have a sufficient interest
in the building project pursuant to law to require its consent to the
declaration of condominium, its bylaws, floor plans or other documents required
to effect a Conversion (hereinafter referred to as “Condominium Documents”) and
all applications and filings involved in the Conversion, Tenant does hereby
specifically waive such rights, and if such rights cannot be waived, does hereby
consent to such matters in advance, and to the Conversion itself to create a
condominium form of ownership for the building (hereinafter referred to as a
“Condominium”).

 

C.           In the event of a Conversion in which the demised premises are
converted into one or more separately saleable units, Tenant does hereby agree
in advance to attorn to any purchaser of any unit(s) which shall consist of the
demised premises and recognizes such purchaser as landlord under the terms and
provisions of this lease and no further consent of Tenant shall be required as
long as the purchaser of any such unit(s) agrees in writing to honor the rights
and obligations of Tenant hereunder.

 

40

 

 

D.           This lease shall be subordinate to all Condominium Documents. Upon
such Conversion, if the Condominium Documents provide for the performance of any
obligations that would have been Landlord’s obligations under this lease,
Landlord will cause the board of managers to perform such obligations, but in no
event shall any rights or remedies of Tenant hereunder be diminished,
conditioned or negated or its obligations increased by such operation of the
Condominium Documents. It is expressly understood and agreed that the demised
premises are intended to be a part of the Condominium, and to be subject to the
Condominium Documents. Tenant agrees that the aforesaid subordination shall be
self-operative without the need for any further action but Tenant shall execute
and deliver such documents as Landlord may require to confirm or further effect
such subordination. If the Condominium shall be formed, Tenant shall not perform
any act, or fail to perform any act, if such performance or failure to perform
would be a violation of, or cause Landlord to be in default under, any of the
Condominium Documents. During the lease term, Tenant agrees to be bound by all
of the terms contained in the Condominium Documents that pertain to an occupant
of the Condominium Unit of which the demised premises form a part or of the
common elements of such Condominium, except if and to the extent that compliance
with such terms and obligations shall be Landlord’s obligation pursuant to one
or more express provisions of this lease and in no event shall the Tenant be
responsible for common charges or maintenance payments under the Condominium
Documents, except as hereinabove provided. Tenant agrees to observe all of the
rules and regulations of the Condominium and the board of managers of the
Condominium and/or the Unit of which the demised premises form a part (each, a
“Board”). Tenant expressly agrees that the applicable Board shall have the power
to enforce against Tenant (and each and every immediate and remote assignee or
subtenant of Tenant) the terms of the Condominium Documents, if the actions of
Tenant (or such assignee or subtenant) shall be in breach of the Condominium
Documents, to the extent that the same would entitle the applicable Board to
enforce the terms of the Condominium Documents against Landlord.

 

E.           Notwithstanding anything to the contrary contained elsewhere in
this lease, any provision of this lease that requires Landlord to “cause the
Board” to provide services or perform any other act shall be deemed to require
Landlord to use commercially reasonable efforts to cause the Board to do the
same, and Landlord shall not be liable to Tenant for any failure in performance
resulting from the failure in performance by the Board, and Landlord’s
obligations hereunder are accordingly conditional where such obligations require
such parallel performance by the Board, provided that Landlord shall, at
Tenant’s cost and expense, expeditiously and diligently use commercially
reasonable efforts to enforce such rights as Landlord may have against the Board
under the Condominium Documents for the benefit of Tenant upon Tenant’s written
request therefor (and to forward to the Board any notices or requests for
consent as Tenant may reasonably request) but nothing herein shall require
Landlord to institute any legal action or proceeding or arbitration to enforce
the Board’s obligations. Landlord agrees that the Condominium declaration
recorded for the Building shall obligate the Board to perform Landlord’s
maintenance, repair and replacements obligations hereunder that relate to
“common elements” or shall give the Landlord access and the privilege to perform
the same.

 

50.          ADDITIONAL DEFINITIONS

 

The term “real estate taxes” shall, in addition to the items referred to in
Article 2, include assessments, impositions and levies imposed by business
special tax districts. “Business Days” shall mean all days, except Saturdays,
Sundays, and all days celebrated as holidays under union contracts applicable to
the building. “Business Hours” shall mean 8:00 a.m. to 6:00 p.m. on Business
Days. The words “herein,” “hereof,” “hereto,” “hereunder” and similar words
shall be interpreted as being references to this lease as a whole and not merely
the clause, paragraph, Section or Article in which such word appears. The term
“demised premises” is used interchangeably with the term “premises”. The words
“shall” and “will” are interchangeable, each imposing a mandatory obligation
upon the party to whom such verb applies. The words ““include” and “including”
shall be interpreted to mean “including, without limitation.” The word “control”
and the variations thereof used in this lease shall have the meanings ascribed
to them under the Securities Act of 1933, as amended, and the regulations
promulgated under it. Wherever appropriate in this lease, personal pronouns
shall be deemed to include the other genders and the singular or plural of any
defined term or other word shall, as the context may require, be deemed to
include, as the case may be, either the singular or the plural. All Article and
paragraph and subsection references set forth herein shall, unless the context
otherwise specifically requires, be deemed references to the Articles,
paragraphs and subsections of this lease. The rentable square foot area of the
demised premises shall be calculated in accordance with the Recommended Method
of Floor Measurement for Office Buildings of the Real Estate Board of New York,
Inc. in effect as of the date hereof. Wherever herein Tenant is required to
comply with laws, orders and regulations of any governmental authority having or
asserting jurisdiction over the demised premises, such laws, orders and
regulations shall include, as and where applicable to the demised premises: each
Law referenced in Article 15 and Article 45 hereof, as each may be amended and
any successor statutes of like or similar import. References to Landlord as
having no liability to Tenant or being without liability to Tenant shall mean
that, except as otherwise provided in this lease, Tenant is not entitled to
terminate this lease, or to claim actual or constructive eviction, partial or
total, or to receive any abatement or diminution of rent, or to be relieved in
any manner of any of its other obligations hereunder, or to be compensated for
loss or injury suffered or to enforce any other kind of liability whatsoever
against Landlord under or with respect to this lease or with respect to Tenant’s
use or occupancy of the demised premises. Whenever in this Lease the word
“default” is used with respect to any obligation to be performed by Tenant or
whenever any right of Tenant shall be conditioned upon Tenant not then being in
default, a default not continuing or a default not having occurred, it is agreed
that the term “default” shall mean the failure to perform an obligation on or
before first date such obligation was to have been performed whether or not such
obligation is subsequently performed (including performance within any so-called
cure or grace period) and whether or not any notice thereof had been given. The
term “termination of this lease” or any variant thereof shall mean the
“termination of the term of this lease”.

 

41

 

 

51.          USE OF BUILDING NAME AND IMAGE

 

Tenant acknowledges and agrees that Landlord owns the name and image of the
Empire State Building and the good will symbolized by such name and image.
Tenant, therefore, shall not use or suffer the use by any affiliate, employee or
agent of the name or image of the Empire State Building in any advertisement or
other publication, irrespective of the medium or in any trademark, servicemark
or trade name, without the prior written consent of Landlord in each instance.
Breach of the terms of this paragraph shall be deemed to be a material default
under this lease. Notwithstanding any other rights or remedies that may exist in
law, Landlord shall be entitled to enforce the provisions of this paragraph by
injunctive or other form of equitable relief. Tenant’s obligations and
Landlord’s rights under this paragraph shall survive the expiration or sooner
termination of the term hereof. Landlord hereby consents to Tenant’s use of only
the name Empire State Building on Tenant’s website, business stationery and
other business resources or materials, solely to identify its address, for only
so long as Tenant is a tenant in the building and not in default of any material
obligation on its part to be performed hereunder.

 

52.          APPLICABLE LAW

 

A.           This lease shall be deemed to have been made in New York County,
New York, and shall be construed in accordance with the laws of New York. All
actions or proceedings relating, directly or indirectly, to this lease shall be
litigated only in courts located within the County of New York. Landlord and
Tenant, any guarantor of the performance of Tenant’s obligations hereunder and
their respective successors and assigns, hereby subject themselves to the
jurisdiction of any state or federal court located with such county. Tenant
hereby waives the right to raise any defense based upon inconvenient forum or
make any plea or motion seeking to remove any case to another venue.

 

B.           This lease is a legally binding instrument.

 

53.          COUNTERPARTS

 

This lease may be executed in two or more counterparts and all counterparts so
executed shall for all purposes constitute one agreement binding on all of the
parties hereto, notwithstanding that all parties shall not have executed the
same counterparts. Facsimile and photocopy signatures on this lease shall have
the same force and effect as originals.

 

42

 

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease as of the day
and year first above written.

 

  LANDLORD:   EMPIRE STATE BUILDING COMPANY L.L.C.   By: Newmark & Company Real
Estate, Inc., d/b/a Newmark
Knight Frank, as Agent

 

  By:       William G. Cohen, Executive Vice President

 

  TENANT:   HELIOS AND MATHESON INFORMATION   TECHNOLOGY INC.         By:      
Print Name:     Print Title:

 



43

 

 

EXHIBIT A

 

to lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Helios and Matheson Information Technology Inc., Tenant

 

Diagram of Demised Premises

 

44

 

 

EXHIBIT B

 

to lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Helios and Matheson Information Technology Inc., Tenant

 

Cleaning Schedule

 

1.General

 

All flooring swept nightly.

All carpeted areas and rugs carpet-swept nightly and vacuum cleaned weekly.

Wastepaper baskets and ashtrays emptied nightly (excluding kitchen and
kitchenette areas and all so-called “wet” garbage) and damp dusted when
necessary.

All baseboards, chair rails and trim dusted nightly.

All water fountains washed clean nightly.

Slopsink rooms cleaned nightly.

 

2.High Dusting - Office Area

 

Perform high dusting, to the extent within arm’s reach, approximately once a
month, including the following:

 

Dust all pictures, frames, charts, graphs and panel wall hangings not reached in
nightly cleaning.

Dust all vertical surfaces such as walls, partitions, ventilating louvres and
other surfaces not reached in nightly cleaning.

Dust all lighting fixtures (exterior only).

 

3.Periodic Cleaning - Office Area

 

Damp wipe all interior metal as necessary.

Dust all door louvres and other ventilating louvres within reach weekly.

 

4.Periodic Cleaning - Lavatories (other than Tenant’s private and executive
lavatories)

 

Machine-scrub flooring when necessary.

Wash all partitions, tile walls and enamel surfaces monthly with proper
disinfectant when necessary.

Dust exterior of lighting fixtures monthly.

 

5.Windows

Clean outside windows, when necessary, approximately 2 times a year, weather and
scaffold conditions permitting.

 

45

 

 

EXHIBIT C

 

to lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Helios and Matheson Information Technology Inc., Tenant

 

Entrance Door and Signage Specifications

 

46

 

 

EXHIBIT D

 

to lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Helios and Matheson Information Technology Inc., Tenant

 

Letter of Credit

 

47

 

 

Letter of Credit

 

[Letterhead of the Bank]

 

                 , 200__

 

Empire State Building Company L.L.C.

350 Fifth Avenue, Third Floor

New York, New York 10118

 

Irrevocable Letter of Credit No.

 

Gentlemen:

 

We hereby issue our Irrevocable Letter of Credit No. (“Letter of Credit”) in
your favor, for the account of [name of Tenant] for the amount of [amount of
security deposit], available from time to time on or after the date hereof and
not later than the close of business on [insert a date which is not less than
one year after the Commencement Date] or such later date through which this
credit may be automatically extended and renewed as set forth below. Drawings
under this Letter of Credit shall be by one or more sight drafts, in the form of
Exhibit 1 hereto, presented at our office, bearing this Letter of Credit number
and accompanied by the original of this Letter of Credit.

 

Partial drawings under this Letter of Credit are permitted. We shall,
immediately after each presentation of this Letter of Credit, return the same to
you, marking this Letter of Credit to show the amount paid by us and the date of
such payment.

 

This Letter of Credit may be transferred or assigned one or more times without
our consent and without cost to you upon presentation to us of (i) a duly
completed transfer instruction in the form of Exhibit 2 to this Letter of Credit
and (ii) the original of this Letter of Credit. No other documents or
presentations shall be required by us in connection with any such transfer or
assignment of this Letter of Credit.

 

WE HEREBY AGREE WITH EACH DRAWER, ENDORSER AND BONA FIDE HOLDER OF ANY DRAFT
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT THAT SUCH
DRAFT SHALL BE DULY HONORED ON DUE PRESENTATION TO US.

 

It is a condition of this Letter of Credit that it shall automatically be
extended and renewed for additional periods of one year from the then current
expiration date hereof. However, this Letter of Credit shall not be
automatically extended and renewed if, at least forty-five (45) days prior to
any such expiration date, we notify you in writing at your address set forth
above (or in any transfer instruction, if applicable), by certified mail, return
receipt requested, that we elect not to so extend and renew this Letter of
Credit. In the event we shall have so notified you of our election not to so
extend and renew this Letter of Credit, then the entire face or principal amount
of this Letter of Credit (as the same may have been reduced as set forth above)
may be drawn upon at any time during the ten (10) days immediately preceding the
then current expiration date of this Letter of Credit upon the presentation by
you of only a sight draft bearing this Letter of Credit number and the original
of this Letter of Credit. This Letter of Credit, if automatically extended and
renewed, shall continue as set forth herein, except that the expiration date
hereof shall be the first anniversary of the then current expiration date of
this Letter of Credit.

 

Subject to the last paragraph of this Letter of Credit, this Letter of Credit
sets forth the full terms of our undertaking, and such undertaking shall not in
any way be modified, amended or amplified by reference to any document,
instrument or agreement referred to in this Letter of Credit or in which this
Letter of Credit is referred to or to which this Letter of Credit relates; and
any such reference shall not be deemed to incorporate herein the terms of any
such referenced document, instrument or agreement.

 

48

 

 

THIS LETTER OF CREDIT SHALL EXPIRE AT THE CLOSE OF BUSINESS ON [insert a date
which is not less than one year and one month after the commencement date after
the term of the lease] or such later date through which this Letter of Credit
may be automatically extended and renewed as set forth above.

 

All drafts, documents, instructions and communications pertinent to this Letter
of Credit must be presented to our office located at                 , New York,
New York       , Attention: Letter of Credit Department, or at any other office
in New York, New York which may be designated by our written notice delivered to
you.

 

This Letter of Credit is issued subject to the Uniform Customs and Practice for
Documentary Credits (1994 revision), International Chamber of Commerce
Publication No. 500, and any amendments thereof. This Letter of Credit shall be
deemed to be a contract made under the laws of the State of New York and shall,
as to matters not governed by said Uniform Customs and Practice for Documentary
Credits, be governed by and construed in accordance with the laws of said State.

 

  Yours very truly,       [Name of Issuing Bank]       By:     Authorized
Signature

 

49

 

 

Exhibit 1 to Letter of Credit No.

 

DRAFT

 

Letter of Credit No.:

 

Date of Letter Credit:

 

Date of this Draft:

 

                 , 200        

 

To the Order of

Pay                                 ($                ) Dollars at sight for
value received under Letter of Credit No.

To:       [Insert name and address

of Issuing Bank]

 

This Draft is payable only at: [Insert name and address of Issuing Bank]

 

Empire State Building Company L.L.C.

 

By:       Title:  

 

50

 

 

EXHIBIT 2 To Letter of Credit No.

 

               , 200     

 

INSTRUCTION TO TRANSFER IN FULL

 

New York, New York

Attention: Letter of Credit Division

 

Re:           Your Irrevocable Letter of Credit No.

 

Gentlemen:

 

The undersigned beneficially irrevocably transfers all rights of the undersigned
beneficiary to draw under the above Letter of Credit to:

 

(Name of Transferee)

 

(Address of Transferee)

 

By this transfer all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee.

 

The above Letter of Credit is returned herewith, and in accordance therewith we
ask you to issue a new irrevocable Letter of Credit in favor of the above-named
transferee in the amount of $______and with other provisions consistent with the
above Letter of Credit.

 

  Very truly yours,       [Bank]         By:

 

51

 

 

SCHEDULE A

 

RULES AND REGULATIONS

 

1.No animals, birds, bicycles or vehicles shall be brought into or kept in the
demised premises. The demised premises shall not be used for manufacturing or
commercial repairing or for sale or display or merchandise or as a lodging
place, or for any immoral or illegal purpose, nor shall the demised premises be
used for a public stenographer or typist; barber or beauty shop; telephone,
secretarial or messenger service; employment, travel or tourist agency; school
or classroom; commercial document reproduction; or for any business other than
specifically provided for in this lease. Tenant shall not cause or permit in the
demised premises any disturbing noises which may interfere with occupants of the
building or any neighboring building, any cooking or objectionable odors, or any
nuisance of any kind, or any inflammable or explosive fluid, chemical or
substance. Canvassing, soliciting and peddling in the building are prohibited,
and Tenant shall cooperate so as to prevent the same.

 

2.The toilet rooms and other water apparatus shall not be used for any purposes
other than those, for which they were constructed, and no sweepings, rags, ink,
chemicals or other unsuitable substances shall be thrown therein. Tenant shall
not throw anything out of doors, windows or skylights or into hallways,
stairways or elevators, nor place food or objects on outside windowsills. Tenant
shall not obstruct or cover the halls, stairways and elevators, or use them for
any purpose other than ingress and egress to or from the demised premises, nor
shall skylights, windows, doors and transoms that reflect or admit light into
the building be covered or obstructed in any way.

 

3.Tenant shall not place a load upon any floor of the demised premises in excess
of the load per square foot, which such floor was designed to carry and which is
allowed by law. Landlord reserves the right to prescribe the weight and position
of all safes in the demised premises. Business machines and mechanical equipment
shall be placed and maintained by Tenant, at Tenant’s expense, only with
Landlord’s consent and in settings approved by Landlord to control weight,
vibration, noise and annoyance. Smoking or carrying lighted cigars, pipes or
cigarettes in the elevators of the building is prohibited. If the demised
premises are on the ground floor of the building, Tenant, at its expense, shall
keep the sidewalks and curb in front of the demised premises clean and free from
ice, snow, dirt and rubbish.

 

4.Tenant shall not move any heavy or bulky materials into or out of the building
without Landlord’s prior written consent, and then only during such hours and in
such manner as Landlord shall approve. If any material or equipment requires
special handling, Tenant shall employ only persons holding a Master Rigger’s
License to do such work, and all such work shall comply with all legal
requirements. Landlord reserves the right to inspect all freight to be brought
into the building, and to exclude any freight which violates any rule,
regulation or other provision of this lease.

 

5.No sign, advertisement, notice or thing shall be inscribed, painted or affixed
on any part of the building, without the prior written consent of Landlord.
Landlord may remove anything installed in violation of this provision, and
Tenant shall pay the cost of such removal. Interior signs on doors and
directories shall be inscribed or affixed by Landlord at Tenant’s expense.
Landlord shall control the color, size, style and location of all signs,
advertisement and notices. No advertising of any kind by Tenant shall refer to
the building, unless first approved in writing by Landlord.

 

6.No article shall be fastened to, or holes drilled or nails or screws driven
into, the ceilings, walls, doors or other portions of the demised premises, nor
shall any part of the demised premises be painted, papered or otherwise covered,
or in any way marked or broken, without the prior written consent of Landlord.

 

7.No existing locks shall be changed, nor shall any additional locks or bolts of
any kind be placed upon any door or window by Tenant, without the prior written
consent of Landlord. At the termination of this lease, Tenant shall deliver to
Landlord all keys for any portion of the demised premises or building. Before
leaving the demised premises at any time, Tenant shall close all windows and
close and lock all doors.

 

8.No Tenant shall purchase or obtain for use in the demised premises any spring
water, ice, towels, food, bootblacking, barbering, or other such services
furnished by any company or person not approved by Landlord. Any necessary
exterminating work in the demised premises shall be done at Tenant’s expense, at
such times, in such manner and by such company as Landlord shall require.
Landlord reserves the right to exclude from the building, from 6:00 p.m. to 8:00
a.m., and at all hours on Saturday, Sunday and legal holidays, all persons who
do not present a pass to the building signed by Landlord. If and so long as
Tenant is not in default under this lease, upon request by Tenant, Landlord
will make ID Badges available to Tenant’s employees, and such subtenants and
licensees as are permitted under this lease, in accordance with the then
standard building application process (it being understood and agreed that,
simultaneously with Tenant’s request for such ID Badges, Tenant shall provide
Landlord with all documents required in connection with Landlord’s then standard
application process, including, without limitation, documents demonstrating the
relationship of any such persons to Tenant). In no event shall Tenant request an
ID Badge for any person who is not an employee of Tenant, or a subtenant or
licensee permitted under this lease. Such ID Badges shall be revocable by
Landlord at any time upon the occurrence of a default or the expiration or
sooner termination of the term of this lease. Tenant acknowledges and agrees
that it shall be responsible for the acts of all persons to whom ID Badges are
issued at Tenant’s request.  All persons issued an ID Badge must comply with
Landlord’s then current building ID Badge Policy.

 



52

 

 

9.Whenever Tenant shall submit to Landlord any plan, agreement or other document
for Landlord’s consent or approval, Tenant agrees to pay Landlord as additional
rent, on demand, an administrative fee equal to the sum of the reasonable fees
of any architect, engineer or attorney employed by Landlord review said plan,
agreement or document and Landlord’s administrative costs for same.

 

10.The use in the demised premises of auxiliary heating devices, such as
portable electric heaters, heat lamps or other devices whose principal function
at the time of operation is to produce space heating, is prohibited.

 

In case of any conflict or inconsistency between any provisions of this lease
and any of the rules and regulations as originally or as hereafter adopted, the
provisions of this lease shall control.

 



53

